- Provided by MZ Technologies UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A-16 OR 15D-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of May, 2010 Commission File Number 32297 CPFL Energy Incorporated (Translation of Registrant's name into English) Rua Gomes de Carvalho, 1510, 14º andar, cj 1402 CEP 04547-005 - Vila Olímpia, São Paulo – SP Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): [ ] Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): [ ] Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- . (Free Translation of the original in Portuguese) FEDERAL GOVERNMENT BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION – ITR Brazilian Corporation Law COMMERCIAL, INDUSTRIAL AND OTHER COMPANIES Date: March 31, 2010 Registration with CVM SHOULD not BE CONSTRUED AS AN EVALUATION oF the company. company management is responsible for the information provided. 01.01 - IDENTIFICATION 1 - CVM CODE 2 - COMPANY NAME 3 - CNPJ (Federal Tax ID) 01866-0 CPFL ENERGIA S.A. 02.429.144/0001-93 4 - NIRE (State Registration Number) 01.02 - HEAD OFFICE 1 - ADDRESS Rua Gomes de Carvalho, 1510 - 14º– Cj 2 2 - DISTRICT Vila Olímpia 3 - ZIP CODE 04547-005 4 - CITY São Paulo 5 - STATE SP 6 - AREA CODE 7 - TELEPHONE 3756-8018 8 - TELEPHONE - 9 - TELEPHONE - 10 - TELEX 11 - AREA CODE 12 - FAX 3756-8392 13 - FAX - 14 - FAX - 15 - E-MAIL ri@cpfl.com.br 01.03 - INVESTOR RELATIONS OFFICER (Company Mailing Address) 1- NAME Wilson P. Ferreira Junior 2 – ADDRESS Rodovia Campinas Mogi-Mirim, 1755, Km 2,5 3 - DISTRICT Jardim Santana 4 - ZIP CODE 13088-900 5 - CITY Campinas 6 - STATE SP 7 - AREA CODE 8 - TELEPHONE 3756-8704 9 - TELEPHONE - 10 - TELEPHONE - 11 - TELEX 12 - AREA CODE 13 - FAX 3756-8777 14 - FAX - 15 - FAX - 16 - E-MAIL wferreira@cpfl.com.br 01.04 –REFERENCE / AUDITOR INFORMATION CURRENT YEAR CURRENT QUARTER PREVIOUS QUARTER 1 - BEGINNING 2. END 3 - NUMBER 4 - BEGINNING 5 - END 6 - NUMBER 7 - BEGINNING 8 - END 1 4 09 - INDEPENDENT ACCOUNTANT KPMG Auditores Independentes 10 - CVM CODE 00418-9 11. PARTNER IN CHARGE Jarib Brisola Duarte Fogaça 12 - CPF (INDIVIDUAL TAX ID) 012.163.378-02 1 (Free Translation of the original in Portuguese) FEDERAL GOVERNMENT BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION – ITR Brazilian Corporation Law COMMERCIAL, INDUSTRIAL AND OTHER COMPANIES Date: March 31, 2010 01.01 - IDENTIFICATION 1 - CVM CODE 01866-0 2 - COMPANY NAME CPFL ENERGIA S.A. 3 - CNPJ (Federal Tax ID) 02.429.144/0001-93 01.05 - CAPITAL STOCK Number of Shares (in units) 1 CURRENT QUARTER 03/31/2010 2 PREVIOUS QUARTER 12/31/2009 3 SAME QUARTER PREVIOUS YEAR 03/31/2009 Paid-in Capital 1 – Common 2 – Preferred 0 0 0 3 – Total Treasury Stock 4 - Common 0 0 0 5 - Preferred 0 0 0 6 – Total 0 0 0 01.06 - COMPANY PROFILE 1 - TYPE OF COMPANY Commercial, Industrial and Other 2 - STATUS Operational 3 - NATURE OF OWNERSHIP Private National 4 - ACTIVITY CODE 3120– Administration and Participation Company - Electric Energy 5 - MAIN ACTIVITY Holding 6 - CONSOLIDATION TYPE Full 7 – TYPE OF INDEPENDENT ACCOUNTANTS REPORT Unqualified 01.07 - COMPANIES NOT INCLUDED IN THE CONSOLIDATED FINANCIAL STATEMENTS 1 – ITEM 2 - CNPJ (Federal Tax ID) 3 - COMPANY NAME 01.08 - CASH DIVIDENDS 1 – ITEM 2 – EVENT 3 – APPROVAL 4 – TYPE 5 - DATE OF PAYMENT 6 - TYPE OF SHARE 7 - AMOUNT PER SHARE 01 AGO/E 04/26/2010 Dividend 04/30/2010 ON (Common shares) 2 (Free Translation of the original in Portuguese) FEDERAL GOVERNMENT BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION  ITR Brazilian Corporation Law COMMERCIAL, INDUSTRIAL AND OTHER COMPANIES Date: March 31, 2010 01.01 - IDENTIFICATION 1 - CVM CODE 01866-0 2 - COMPANY NAME CPFL ENERGIA S.A. 3 - CNPJ (Federal Tax ID) 02.429.144/0001-93 01.09 - SUBSCRIBED CAPITAL AND CHANGES IN THE CURRENT YEAR 1 - ITEM 2 - DATE OF CHANGE 3 - CAPITAL STOCK (IN THOUSANDS OF REAIS) 4 - AMOUNT OF CHANGE (IN THOUSANDS OF REAIS) 5 - NATURE OF CHANGE 7 - NUMBER OF SHARES ISSUED (IN UNITS) 8 -SHARE PRICE WHEN ISSUED (IN REAIS) 01.10 - INVESTOR RELATIONS OFFICER 1- DATE 2  SIGNATURE 3 (Free Translation of the original in Portuguese) FEDERAL GOVERNMENT BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION  ITR Brazilian Corporation Law COMMERCIAL, INDUSTRIAL AND OTHER COMPANIES Date: March 31, 2010 01.01 - IDENTIFICATION 1 - CVM CODE 01866-0 2 - COMPANY NAME CPFL ENERGIA S.A. 3 - CNPJ (Federal Tax ID) 02.429.144/0001-93 02.01 - BALANCE SHEET - ASSETS (in thousands of Brazilian reais  R$) 1  Code 2  Description 3  03/31/2010 4  12/31/2009 1 Total assets Current assets Cash and cash equivalents Credits Accounts receivable 0 0 Other receivables Dividends and interest on shareholders equity Financial investments Recoverable taxes Deferred taxes Prepaid expenses Derivatives Materials and supplies 0 0 Other Noncurrent assets Long-term assets Other receivables Financial investments Recoverable taxes Deferred taxes Prepaid expenses Escrow deposits 10 Related parties Associated companies 0 0 Subsidiaries Other related parties 0 0 Other 0 0 Permanent assets Investments Associated companies 0 0 Associated companies - goodwill 0 0 Permanent equity interests Permanent equity interests - goodwill Other investments 0 0 Permanent equity interests  negative goodwill Property, plant and equipment 1 Intangible assets Deferred charges 0 0 4 (Free Translation of the original in Portuguese) FEDERAL GOVERNMENT BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION  ITR Brazilian Corporation Law COMMERCIAL, INDUSTRIAL AND OTHER COMPANIES Date: March 31, 2010 01.01 - IDENTIFICATION 1 - CVM CODE 01866-0 2 - COMPANY NAME CPFL ENERGIA S.A. 3 - CNPJ (Federal Tax ID) 02.429.144/0001-93 02.02 - BALANCE SHEET - LIABILITIES (in thousands of Brazilian reais  R$) 1  Code 2 - Description 3  03/31/2010 4  12/31/2009 2 Total liabilities Current liabilities Loans and financing 0 0 Debentures Interest on debentures Suppliers Taxes and social contributions payable Dividends Reserves 0 0 Related parties 0 0 Other Accrued liabilities 78 Other Noncurrent liabilities Long-term liabilities Loans and financing 0 0 Debentures Reserves 0 Reserve for contingencies 0 Related parties 0 0 Advance for future capital increase 0 0 Other Derivatives Other 18 20 Deferred income 0 0 Shareholders equity Capital Capital reserves 16 16 Revaluation reserves 0 0 Own assets 0 0 Subsidiary/associated companies 0 0 Profit reserves Legal reserves Statutory reserves 0 0 For contingencies 0 0 Unrealized profits 0 0 Profit retention 0 0 5 (Free Translation of the original in Portuguese) FEDERAL GOVERNMENT BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION  ITR Brazilian Corporation Law COMMERCIAL, INDUSTRIAL AND OTHER COMPANIES Date: March 31, 2010 Special reserve for undistributed dividends 0 0 Other profit retention 0 0 Equity valuation adjustments 0 0 Adjustments of financial investments 0 0 Adjustments of cumulative translation 0 0 Adjustments of business combinations 0 0 Accumulated profit or loss 0 Advance for future capital increase 0 0 6 (Free Translation of the original in Portuguese) FEDERAL GOVERNMENT BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION  ITR Brazilian Corporation Law COMMERCIAL, INDUSTRIAL AND OTHER COMPANIES Date: March 31, 2010 1 - CVM CODE 01866-0 2 - COMPANY NAME CPFL ENERGIA S.A. 3 - CNPJ (Federal Tax ID) 02.429.144/0001-93 03.01 - INCOME STATEMENT (in thousands of Brazilian reais  R$) 1 - Code 2  Description 3 - 01/01/2010 to 03/31/2010 4 - 01/01/2010 to 03/31/2010 5 - 01/01/2009 to 03/31/2009 6 - 01/01/2009 to 03/31/2009 Gross operating revenues 0 0 0 0 Deductions 0 0 0 0 Net operating revenues 0 0 0 0 Cost of sales and/or services 0 0 0 0 Gross operating income 0 0 0 0 Operating income (expense) Selling 0 0 0 0 General and administrative Financial Financial income Financial expense Other operating income 0 0 0 0 Other operating expense Amortization of intangible asset of concession Equity in subsidiaries Operating income Non operating income 0 0 0 0 Income 0 0 0 0 Expense 0 0 0 0 7 (Free Translation of the original in Portuguese) FEDERAL GOVERNMENT BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION  ITR Brazilian Corporation Law COMMERCIAL, INDUSTRIAL AND OTHER COMPANIES Date: March 31, 2010 1 - CVM CODE 01866-0 2 - COMPANY NAME CPFL ENERGIA S.A. 3 - CNPJ (Federal Tax ID) 02.429.144/0001-93 1 - Code 2  Description 3 - 01/01/2010 to 03/31/2010 4 - 01/01/2010 to 03/31/2010 5 - 01/01/2009 to 03/31/2009 6 - 01/01/2009 to 03/31/2009 Income before taxes on income and profit sharing Income tax and social contribution 0 0 0 0 Deferred income tax Deferred social contribution 23 23 Deferred income tax Statutory profit sharing/contributions 0 0 0 0 Profit sharing 0 0 0 0 Contributions 0 0 0 0 Reversal of interest on shareholders equity 0 0 0 0 Net income SHARES OUTSTANDING EX-TREASURY STOCK (in units) NET INCOME PER SHARE (Reais) NET LOSS PER SHARE (Reais) 8 (Free Translation of the original in Portuguese) FEDERAL GOVERNMENT BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION  ITR Brazilian Corporation Law COMMERCIAL, INDUSTRIAL AND OTHER COMPANIES Date: March 31, 2010 1 - CVM CODE 01866-0 2 - COMPANY NAME CPFL ENERGIA S.A. 3 - CNPJ (Federal Tax ID) 02.429.144/0001-93 04.01  STATEMENTS OF CASH FLOW  INDIRECT METHOD (in thousands of Brazilian reais  R$) 1 - Code 2 - Description 3 - 01/01/2010 to 03/31/2010 4 - 01/01/2010 to 03/31/2010 5 - 01/01/2009 to 03/31/2009 6 - 01/01/2009 to 03/31/2009 Net cash from operating activities Cash generated from operations Net income, including income tax and social contribution Depreciation and amortization Interest and monetary and exchange restatement Equity in subsidiaries Variation on assets and liabilities Dividend and interest on shareholders equity received Recoverable taxes Other operating assets 76 76 84 84 Suppliers 7 7 Other taxes and social contributions 76 76 Interest on debts - paid Other operating liabilities Other 0 0 0 0 Net cash in investing activities Decrease of capital in subsidiaries 0 0 Acquisition of property, plant and equipment 0 0 Financial investments Acquisition of intangible assets  other 0 0 Sale of noncurrent assets Intercompany loans with subsidiaries and associated companies 9 (Free Translation of the original in Portuguese) FEDERAL GOVERNMENT BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION  ITR Brazilian Corporation Law COMMERCIAL, INDUSTRIAL AND OTHER COMPANIES Date: March 31, 2010 Other 1 1 0 0 Net cash in financing activities Loans, financing and debentures obtained 0 0 0 0 Payment of loans, financing and debentures (principal), net of derivatives Dividend and interest on shareholders equity paid Exchange variation on cash and cash equivalents 0 0 0 0 Increase (decrease) in cash and cash equivalents Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period 10 (Free Translation of the original in Portuguese) FEDERAL GOVERNMENT BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION  ITR Brazilian Corporation Law COMMERCIAL, INDUSTRIAL AND OTHER COMPANIES Date: March 31, 2010 1 - CVM CODE 01866-0 2 - COMPANY NAME CPFL ENERGIA S.A. 3 - CNPJ (Federal Tax ID) 02.429.144/0001-93 05.01 STATEMENT OF CHANGES IN SHAREHOLDERS EQUITY FROM JANUARY 01, 2, 2010 (in thousands of Brazilian reais  R$) 1 - Code 2  Description 3 - Capital 4  Capital Reserves 5  Revaluation Reserves 6  Profit Reserves 7  Retained earnings 8  Equity valuation adjustments 9  Shareholders Equity Total Opening balance 16 0 0 0 Prior year adjustments 0 0 0 0 0 0 0 Adjusted balance 16 0 0 0 Net income / Loss for the period 0 0 0 0 0 Distribution 0 0 0 0 0 0 0 Dividend 0 0 0 0 0 0 0 Interest on shareholders equity 0 0 0 0 0 0 0 Other distributions 0 0 0 0 0 0 0 Realization of profit reserve 0 0 0 0 0 0 0 Equity valuation adjustments 0 0 0 0 0 0 0 Adjustment of financial Investments 0 0 0 0 0 0 0 Adjustment of cumulative translation 0 0 0 0 0 0 0 Adjustment of business combinations 0 0 0 0 0 0 0 Increase/Decrease on capital 0 0 0 0 0 0 0 Constitution/Realization of capital reserve 0 0 0 0 0 0 0 Treasury shares 0 0 0 0 0 0 0 11 (Free Translation of the original in Portuguese) FEDERAL GOVERNMENT BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION  ITR Brazilian Corporation Law COMMERCIAL, INDUSTRIAL AND OTHER COMPANIES Date: March 31, 2010 1 - CVM CODE 01866-0 2 - COMPANY NAME CPFL ENERGIA S.A. 3 - CNPJ (Federal Tax ID) 02.429.144/0001-93 1 - Code 2  Description 3 - Capital 4  Capital Reserves 5  Revaluation Reserves 6  Profit Reserves 7  Retained earnings 8  Equity valuation adjustments 9  Shareholders Equity Total Other transactions of capital 0 0 0 0 0 0 0 Other 0 0 0 0 0 0 0 Final balance 16 0 0 12 (Free Translation of the original in Portuguese) FEDERAL GOVERNMENT BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION  ITR Brazilian Corporation Law COMMERCIAL, INDUSTRIAL AND OTHER COMPANIES Date: March 31, 2010 1 - CVM CODE 01866-0 2 - COMPANY NAME CPFL ENERGIA S.A. 3 - CNPJ (Federal Tax ID) 02.429.144/0001-93 05.02 STATEMENT OF CHANGES IN SHAREHOLDERS EQUITY FROM JANUARY 01, 2, 2010 (in thousands of Brazilian reais  R$) 1 - Code 2  Description 3 - Capital 4  Capital Reserves 5  Revaluation Reserves 6  Profit Reserves 7  Retained earnings 8  Equity valuation adjustments 9  Shareholders Equity Total Opening balance 16 0 0 0 Prior year adjustments 0 0 0 0 0 0 0 Adjusted balance 16 0 0 0 Net income / Loss for the period 0 0 0 0 0 Distribution 0 0 0 0 0 0 0 Dividend 0 0 0 0 0 0 0 Interest on shareholders equity 0 0 0 0 0 0 0 Other distributions 0 0 0 0 0 0 0 Realization of profit reserve 0 0 0 0 0 0 0 Equity valuation adjustments 0 0 0 0 0 0 0 Adjustment of financial Investments 0 0 0 0 0 0 0 Adjustment of cumulative translation 0 0 0 0 0 0 0 Adjustment of business combinations 0 0 0 0 0 0 0 Increase/Decrease on capital 0 0 0 0 0 0 0 Constitution/Realization of capital reserve 0 0 0 0 0 0 0 Treasury shares 0 0 0 0 0 0 0 13 (Free Translation of the original in Portuguese) FEDERAL GOVERNMENT BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION  ITR Brazilian Corporation Law COMMERCIAL, INDUSTRIAL AND OTHER COMPANIES Date: March 31, 2010 1 - CVM CODE 01866-0 2 - COMPANY NAME CPFL ENERGIA S.A. 3 - CNPJ (Federal Tax ID) 02.429.144/0001-93 1 - Code 2  Description 3 - Capital 4  Capital Reserves 5  Revaluation Reserves 6  Profit Reserves 7  Retained earnings 8  Equity valuation adjustments 9  Shareholders Equity Total Other transactions of capital 0 0 0 0 0 0 0 Other 0 0 0 0 0 0 0 Final balance 16 0 0 14 (Free Translation of the original in Portuguese) FEDERAL GOVERNMENT BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION  ITR Brazilian Corporation Law COMMERCIAL, INDUSTRIAL AND OTHER COMPANIES Date: March 31, 2010 08.01  CONSOLIDATED BALANCE SHEET  ASSETS (in thousands of Brazilian reais  R$) 1 - Code 2  Description 3  03/31/2010 4  12/31/2009 1 Total assets Current assets Cash and cash equivalents Credits Accounts receivable Consumers, concessionaires and licensees Allowance for doubtful accounts Other credits Financial investments Recoverable taxes Deferred taxes Deferred tariff cost variations Prepaid expenses Derivatives Materials and supplies Other Noncurrent assets Long-term assets Other credits Consumers, concessionaires and licensees Financial investments Recoverable taxes Deferred taxes Deferred tariff cost variations Prepaid expenses Escrow deposits Derivatives Related parties 0 0 Associated companies 0 0 Subsidiaries 0 0 Other related parties 0 0 Other Permanent assets Investments Associated companies 0 0 Interest in subsidiaries 0 0 Other investments Permanent equity interests  negative goodwill Property, plant and equipment Intangible assets Deferred charges 15 (Free Translation of the original in Portuguese) FEDERAL GOVERNMENT BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION  ITR Brazilian Corporation Law COMMERCIAL, INDUSTRIAL AND OTHER COMPANIES Date: March 31, 2010 08.02  CONSOLIDATED BALANCE SHEET  LIABILITIES AND SHAREHOLDRES EQUITY (in thousands of Brazilian reais  R$) 1 - Code 2  Description 3  03/31/2010 4  12/31/2009 2 Total liabilities Current liabilities Loans and financing Accrued interest on debts Loans and financing Debentures Accrued interest on debentures Debentures Suppliers Taxes and social contributions payable Dividends and interest on equity Reserves 0 0 Related parties 0 0 Other Employee pension plans Regulatory charges Accrued liabilities Deferred tariff gain variations Deferred tax debts Derivatives - Other Noncurrent liabilities Long-Term liabilities Loans and financing Accrued Interest on debts Loans and financing Debentures Reserves Reserve for contingencies Related parties 0 0 Advance for future capital increase 0 0 Other Suppliers Employee pension plans Taxes and social contributions payable Deferred tax debts Deferred tariff gain variations Derivatives Other 16 (Free Translation of the original in Portuguese) FEDERAL GOVERNMENT BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION  ITR Brazilian Corporation Law COMMERCIAL, INDUSTRIAL AND OTHER COMPANIES Date: March 31, 2010 Deferred revenue 0 0 Noncontrolling shareholders interest Shareholders equity Capital Capital reserves 16 16 Revaluation reserves 0 0 Own assets 0 0 Subsidiary/associated companies 0 0 Profit reserves Legal 0 0 Statutory 0 0 For contingencies 0 0 Unrealized profits 0 0 Profit retention Special reserve for undistributed dividends 0 0 Other revenue reserves 0 0 Equity valuation adjustments 0 0 Adjustment of financial investments 0 0 Adjustment of cumulative translation 0 0 Adjustment of business combinations 0 0 Accumulated profit or loss 0 Advance for future capital increase 0 0 17 (Free Translation of the original in Portuguese) FEDERAL GOVERNMENT BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION  ITR Brazilian Corporation Law COMMERCIAL, INDUSTRIAL AND OTHER COMPANIES Date: March 31, 2010 09.01  CONSOLIDATED INCOME STATEMENT (in thousands of Brazilian reais  R$) 1  Code 2 - Description 3 - 01/01/2010 to 03/31/2010 4 - 01/01/2010 to 03/31/2010 5 - 01/01/2009 to 03/31/2009 6 - 01/01/2009 to 03/31/2009 Operating revenues Deductions from operating revenues ICMS (State VAT) PIS (Tax on Revenue) COFINS (Tax on Revenue) ISS (Tax on Service Revenue) Global reversal reserve  RGR Fuel consumption account - CCC Energy development account - CDE Research and Development and Energy Efficiency Programs PROINFA Emergency Charges (ECE/EAEE) 0 0 Net operating revenues Cost of electric energy services Electric energy purchased for resale Electric energy network usage charges Personnel Employee pension plans Material Outsourced services Depreciation and amortization Other Cost of services rendered to third parties Gross operating income Operating income (expense) 18 (Free Translation of the original in Portuguese) FEDERAL GOVERNMENT BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION  ITR Brazilian Corporation Law COMMERCIAL, INDUSTRIAL AND OTHER COMPANIES Date: March 31, 2010 Sales and marketing General and administrative Financial income (expense) Financial income Financial expenses Other operating income 0 0 0 0 Other operating expenses Amortization of intangible asset of concession Other operating expense Equity in subsidiaries 0 0 0 0 Operating income Nonoperating income (expense) 0 0 0 0 Nonoperating income 0 0 0 0 Nonoperating expense 0 0 0 0 Income before taxes on income and profit sharing Income tax and social contribution Social contribution Income tax Deferred income tax and social contribution Social contribution Income tax Statutory profit sharing/contributions 0 0 0 0 Profit sharing 0 0 0 0 Contributions 0 0 0 0 Reversal of interest on shareholders equity 0 0 0 0 19 (Free Translation of the original in Portuguese) FEDERAL GOVERNMENT BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION  ITR Brazilian Corporation Law COMMERCIAL, INDUSTRIAL AND OTHER COMPANIES Date: March 31, 2010 Noncontrolling shareholders interest Net income SHARES OUTSTANDING EX-TREASURY STOCK (units) NET INCOME PER SHARE (Reais) LOSS PER SHARE (Reais) 20 (Free Translation of the original in Portuguese) FEDERAL GOVERNMENT BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION  ITR Brazilian Corporation Law COMMERCIAL, INDUSTRIAL AND OTHER COMPANIES Date: March 31, 2010 10.01  CONSOLIDATED STATEMENTS OF CASH FLOW  Indirect method (in thousands of Brazilian reais  R$) 1 - Code 2 - Description 3  01/01/2010 to 03/31/2010 4  01/01/2010 to 03/31/2010 5  01/01/2009 to 03/31/2009 6  01/01/2009 to 03/31/2009 Net cash from operating activities Cash generated from operations Net income, including income tax and social contribution Interest of noncontrolling shareholders Depreciation and amortization Reserve for contingencies Interest and monetary and exchange restatement Gain / (loss) on pension plan Losses on disposal of noncurrent assets Deferred taxes - PIS and COFINS Other 0 0 0 0 Variation on assets and liabilities Consumers, Concessionaires and Licensees Recoverable Taxes Deferred Tariff Costs Variations Escrow deposits Overcontracting Other operating assets Suppliers Taxes and social contributions paid Other taxes and social contributions Deferred Tariff Gains Variations Employee Pension Plans Interest paid on debt Regulatory Charges Overcontracting 21 (Free Translation of the original in Portuguese) FEDERAL GOVERNMENT BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION  ITR Brazilian Corporation Law COMMERCIAL, INDUSTRIAL AND OTHER COMPANIES Date: March 31, 2010 Tariff review Other operating liabilities Other 0 0 0 0 Net cash in investing activities Addition to property, plant and equipment Financial investments Increase of special obligations Acquisition of intangible assets  other Sale of noncurrent assets Other Net cash in financing activities Loans, financing and debentures obtained Payments of Loans, financing and debentures , net of derivatives Dividend and interest on shareholders equity paid Exchange variation on cash and cash equivalents 0 0 0 0 Increase (decrease) in cash and cash equivalents Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period 22 (Free Translation of the original in Portuguese) FEDERAL GOVERNMENT BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION  ITR Brazilian Corporation Law COMMERCIAL, INDUSTRIAL AND OTHER COMPANIES Date: March 31, 2010 11.01  CONSOLIDATED STATEMENT OF CHANGES IN SHAREHOLDERS EQUITY FROM JANUARY 01, 2, 2010 (in thousands of Brazilian reais  R$) 1 - Code 2  Description 3 - Capital 4  Capital Reserves 5  Revaluation Reserves 6  Profit Reserves 7  Retained earnings 8  Equity valuation adjustments 9  Shareholders Equity Total Opening balance 16 0 0 0 Prior year adjustments 0 0 0 0 0 0 0 Adjusted balance 16 0 0 0 Net income / Loss for the period 0 0 0 0 0 Distribution 0 0 0 0 0 0 0 Dividend 0 0 0 0 0 0 0 Interest on shareholders equity 0 0 0 0 0 0 0 Other distributions 0 0 0 0 0 0 0 Realization of profit reserve 0 0 0 0 0 0 0 Equity valuation adjustments 0 0 0 0 0 0 0 Adjustment of financial Investments 0 0 0 0 0 0 0 Adjustment of cumulative translation 0 0 0 0 0 0 0 Adjustment of business combinations 0 0 0 0 0 0 0 Increase/Decrease on capital 0 0 0 0 0 0 0 Constitution/Realization of capital reserve 0 0 0 0 0 0 0 Treasury shares 0 0 0 0 0 0 0 Other transactions of capital 0 0 0 0 0 0 0 Other 0 0 0 0 0 0 0 Final balance 16 0 0 23 (Free Translation of the original in Portuguese) FEDERAL GOVERNMENT BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION  ITR Brazilian Corporation Law COMMERCIAL, INDUSTRIAL AND OTHER COMPANIES Date: March 31, 2010 11.02  CONSOLIDATED STATEMENT OF CHANGES IN SHAREHOLDERS EQUITY FROM JANUARY 01, 2, 2010 (in thousands of Brazilian reais  R$) 1 - Code 2  Description 3 - Capital 4  Capital Reserves 5  Revaluation Reserves 6  Profit Reserves 7  Retained earnings 8  Equity valuation adjustments 9  Shareholders Equity Total Opening balance 16 0 0 0 Prior year adjustments 0 0 0 0 0 0 0 Adjusted balance 16 0 0 0 Net income / Loss for the period 0 0 0 0 0 Distribution 0 0 0 0 0 0 0 Dividend 0 0 0 0 0 0 0 Interest on shareholders equity 0 0 0 0 0 0 0 Other distributions 0 0 0 0 0 0 0 Realization of profit reserve 0 0 0 0 0 0 0 Equity valuation adjustments 0 0 0 0 0 0 0 Adjustment of financial Investments 0 0 0 0 0 0 0 Adjustment of cumulative translation 0 0 0 0 0 0 0 Adjustment of business combinations 0 0 0 0 0 0 0 Increase/Decrease on capital 0 0 0 0 0 0 0 Constitution/Realization of capital reserve 0 0 0 0 0 0 0 Treasury shares 0 0 0 0 0 0 0 Other transactions of capital 0 0 0 0 0 0 0 Other 0 0 0 0 0 0 0 Final balance 16 0 0 24 (Free Translation of the original in Portuguese) FEDERAL GOVERNMENT BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION  ITR Brazilian Corporation Law COMMERCIAL, INDUSTRIAL AND OTHER COMPANIES Date: March 31, 2010 06.01  NOTES TO THE INTERIM FINANCIAL STATEMENTS CPFL ENERGIA S.A. NOTES TO THE INTERIM FINANCIAL STATEMENTS AS OF MARCH 31, 2010 (Amounts stated in thousands of Brazilian reais, except where otherwise indicated) ( 1 ) OPERATIONS CPFL Energia S.A. (CPFL Energia or Company) is a publicly quoted corporation incorporated for the principal purpose of acting as a holding company, participating in the capital of other companies primarily dedicated to electric energy distribution, generation and sales activities. The Company has direct and indirect interests in the following subsidiaries, allocated by line of business: 25 (Free Translation of the original in Portuguese) FEDERAL GOVERNMENT BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION  ITR Brazilian Corporation Law COMMERCIAL, INDUSTRIAL AND OTHER COMPANIES Date: March 31, 2010 March 31, 2010 December 31, 2009 Consolidation Method Equity Interest - % Equity Interest - % Subsidiary Direct Indirect Direct Indirect Energy Distribution Companhia Paulista de Força e Luz ("CPFL Paulista") Full 100.00 - 100.00 - Companhia Piratininga de Força e Luz ("CPFL Piratininga") Full 100.00 - 100.00 - Companhia Luz e Força Santa Cruz ("CPFL Santa Cruz") Full 99.99 - 99.99 - Rio Grande Energia S.A. ("RGE") Full 100.00 - 100.00 - Companhia Paulista de Energia Elétrica ("CPFL Leste Paulista") Full 95.92 - 95.92 - Companhia Jaguari de Energia ("CPFL Jaguari") Full 87.27 - 87.27 - Companhia Sul Paulista de Energia ("CPFL Sul Paulista") Full 86.73 - 86.73 - Companhia Luz e Força de Mococa ("CPFL Mococa") Full 86.73 - 86.73 - Energy Generation CPFL Geração de Energia S.A. ("CPFL Geração") Full 100.00 - 100.00 - CPFL Sul Centrais Elétricas Ltda. ("CPFL Sul Centrais Elétricas") Full - 100.00 - 100.00 CPFL Bioenergia S.A. ("CPFL Bioenergia") Full - 100.00 - 100.00 CPFL Bio Formosa S.A. ("CPFL Bio Formosa") Full - 100.00 - 100.00 CPFL Bio Buriti S.A. ("CPFL Bio Buriti") Full - 100.00 - - CPFL Bio Ipê S.A. ("CPFL Bio Ipê") Full - 100.00 - - CPFL Bio Pedra S.A. ("CPFL Bio Pedra") Full - 100.00 - - Paulista Lajeado Energia S.A. ("Paulista Lajeado") Full - 52.34 - 52.34 Santa Clara I Energias Renováveis Ltda. ("Santa Clara I") Full - 100.00 - 100.00 Santa Clara II Energias Renováveis Ltda. ("Santa Clara II") Full - 100.00 - 100.00 Santa Clara III Energias Renováveis Ltda. ("Santa Clara III") Full - 100.00 - 100.00 Santa Clara IV Energias Renováveis Ltda. ("Santa Clara IV") Full - 100.00 - 100.00 Santa Clara V Energias Renováveis Ltda. ("Santa Clara V") Full - 100.00 - 100.00 Santa Clara VI Energias Renováveis Ltda. ("Santa Clara VI") Full - 100.00 - 100.00 Eurus VI Energias Renováveis Ltda. ("Eurus VI") Full - 100.00 - 100.00 BAESA - Energética Barra Grande S.A. ("BAESA") Proportionate - 25.01 - 25.01 Campos Novos Energia S.A. ("ENERCAN") Proportionate - 48.72 - 48.72 CERAN - Companhia Energética Rio das Antas ("CERAN") Proportionate - 65.00 - 65.00 Foz do Chapecó Energia S.A. ("Foz do Chapecó") Proportionate - 51.00 - 51.00 Centrais Elétricas da Paraíba S.A.- EPASA ("EPASA") Proportionate - 51.00 - 51.00 Energy Commercialization and Services CPFL Comercialização Brasil S.A. ("CPFL Brasil") Full 100.00 - 100.00 - Clion Assessoria e Comercialização de Energia Elétrica Ltda. ("CPFL Meridional") Full - 100.00 - 100.00 CPFL Comercialização Cone Sul S.A. ("CPFL Cone Sul") Full - 100.00 - 100.00 Sul Geradora Participações S.A. ("Sul Geradora") Full - 99.95 - 99.95 CPFL Planalto Ltda. ("CPFL Planalto") Full 100.00 - 100.00 - CPFL Atende Centro de Contatos e Atendimento Ltda. ("CPFL Atende") Full 100.00 - 100.00 - CPFL Serviços, Equipamentos, Industria e Comércio S.A. ("CPFL Serviços") Full 87.82 - 87.82 - Holding Company Chumpitaz Participações S.A. ("Chumpitaz") Full 100.00 - 100.00 - CPFL Jaguariuna S.A. ("CPFL Jaguariuna") Full 100.00 - 100.00 - Companhia Jaguari de Geração de Energia ("Jaguari Geração") Full 87.34 - 87.34 - Chapecoense Geração S.A. ("Chapecoense") Proportionate - 51.00 - 51.00 ( 2 ) PRESENTATION OF THE INTERIM FINANCIAL STATEMENTS The individual (Parent Company) and consolidated quarterly financial statements are presented in thousands of Brazilian reais, except where otherwise indicated, and were prepared in accordance with (i) generally accepted accounting principles in Brazil, and the standards published by the Brazilian Securities Commission (CVM) applicable to quarterly financial statements, having fully complied with all the concepts introduced by Law nº 11,638/07 and Law 11,941/09, (ii) the Accounting Manual of the Public Electric Energy Service and other regulations laid down by ANEEL. The Company and its subsidiaries opted to apply Article 1 of CVM Decision nº 603/09, which allows publicly-held companies to present their Quarterly Financial Statements - ITR in accordance with the accounting standards in force as of December 31, 2009, without yet reflecting the full effects of the process of adjustment to international accounting standards. 26 (Free Translation of the original in Portuguese) FEDERAL GOVERNMENT BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION  ITR Brazilian Corporation Law COMMERCIAL, INDUSTRIAL AND OTHER COMPANIES Date: March 31, 2010 Accordingly, the accounting practices and criteria adopted in preparation of these quarterly financial statements are consistent with those followed in preparing the Financial Statements at December 31, 2009, and should therefore be analyzed as a whole. The main changes in accounting practices to be introduced by the Pronouncements, Interpretations and Guidelines issued by the Brazilian Accounting Pronouncements Committee (Comitê de Pronunciamentos Contábeis  CPC) and approved by the Brazilian Securities Commission - CVM in 2009 are currently being analyzed by the Company and its subsidiaries, while awaiting market decisions as to the application of certain standards. However, the preliminary results of this analysis indicate that the standards that will have the greatest impact on the Financial Statements are: i. ICPC 01  Concession Contracts: This Interpretation defines the form of accounting for the assets of concessions when certain conditions are met. The Companys preliminary understanding is that this Interpretation is applicable to the concessions relating to electric energy distribution services. The most likely impact on the Financial Statements will be the transfer of the balances of Fixed Assets and Special Obligations to (a) the Intangible Asset in relation to the right to charge consumers a tariff (right to exploit the concession), and/or (b) recording of a Financial Asset, representing the Companys unconditional right to receive payment. Due to the complexity of these changes, the Company and its subsidiaries are evaluating the impacts of applying the Interpretation in their Financial Statements; they have also taken part in discussions and debates with other agents from the electric energy sector, regulatory bodies and class associations. ii. CPC 26  Presentation of the Financial Statements: This Pronouncement establishes guidelines and minimum requirements for structure, content and presentation of the financial statements. The Company and its subsidiaries are examining any possible impacts of this Pronouncement, particularly as regards changes in individual accounting statements, such as, for example, the inclusion of Other Comprehensive Income in the Income Statement and the Statement of Changes in Shareholders Equity and separating the participation of controlling shareholders from that of noncontrolling shareholders in these statements. iii. CPC 27  Fixed Assets: This Pronouncement establishes the main points to be considered in accounting for a fixed asset, including the composition of the costs and methods permitted for calculating depreciation. The Company and its subsidiaries are also analyzing ICPC Interpretation 10 Interpretation regarding Initial Adoption of Technical Pronouncements CPCs 27, 28, 37 e 43 to the Fixed Assets and Investment Properties and the possible impacts on the balance of Fixed Assets at the transition date. iv. CPC 33  Employee Benefits: This Pronouncement concerns accounting for and disclosure of the benefits granted to employees. Due to the complexity of the accounting procedures defined in this regulation, the Company and its subsidiaries are analyzing the best alternative accounting methods, as required by the Pronouncement. v. CPC 18  Investment in Associated and Subsidiary Companies and CPC 19  Joint Ventures: these Pronouncements deal with the classification and subsequent recording of the permanent corporate interests held by an entity. Certain of our ventures which, under the current rules, are regarded as Joint Ventures and accordingly consolidated proportionally, may need to be registered as Associated Companies, and their income recorded by the equity accounting method. 27 (Free Translation of the original in Portuguese) FEDERAL GOVERNMENT BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION  ITR Brazilian Corporation Law COMMERCIAL, INDUSTRIAL AND OTHER COMPANIES Date: March 31, 2010 As mentioned above, due to the uncertainties as to the application of certain standards, reliable estimates of the impacts are at present impracticable. 2.1 Consolidation Principles The consolidated quarterly financial statements include the balances and transactions of the Company and its subsidiaries. The asset, liability, income and expense balances were fully consolidated. Prior to consolidation into the Company's financial statements, the financial statements of CPFL Geração and CPFL Brasil are consolidated with those of their subsidiaries, fully or proportionally (in the case of jointly-controlled subsidiaries). In compliance with the conditions described above, the portion relating to the noncontrolling shareholders is stated separately in liabilities and income statements for the periods presented. All significant intercompany balances and transactions have been eliminated. ( 3 ) REGULATORY ASSETS AND LIABILITIES Consolidated March 31, 2010 December 31, 2009 Current Noncurrent Total Current Noncurrent Total Assets Consumers, Concessionaires and Licensees (note 5) Free energy 3,594 23 3,617 3,506 38 3,544 Discounts TUSD (*) and Irrigation 11,990 4,838 16,828 11,343 1,410 12,753 Other financial components - - - 182 17 199 Deferred Costs Variations Parcel "A" 1,333 - 1,333 1,290 - 1,290 CVA (**) 335,976 30,765 366,741 331,523 42,813 374,336 Prepaid Expenses (note 9) Increase in PIS and COFINS 259 - 259 259 - 259 Overcontracting 68,353 2,399 70,752 77,191 23,135 100,326 Low income consumers' subsidy - Losses 21,642 35,807 57,449 28,027 33,500 61,527 Other financial components 29,685 6,523 36,208 10,304 993 11,297 Liabilities Suppliers (note 17) Free energy - - Deferred Gains Variations Parcel "A" (45,685) (87) (45,772) (44,419) - (44,419) CVA (441,983) (64,560) (506,543) (269,044) (108,691) (377,735) Other Accounts Payable (note 22) Tariff review (49,315) - (49,315) (89,261) - (89,261) Discounts TUSD and Irrigation (3,024) (249) (3,273) (965) (26) (991) Reimbursal to consumers - Recalculation IRT (14,528) - (14,528) - - - Increase in PIS and COFINS (126,129) - (126,129) (122,792) - (122,792) Overcontracting (20,888) (25,231) (46,119) (17,541) - (17,541) Low income consumers' subsidy - Gains (5,890) - (5,890) (6,011) - (6,011) Other financial components (22,025) (3,304) (25,329) (10,236) (1,902) (12,138) Total net (*) Network Usage Charge - TUSD (**) Deferred Tariff Costs and Gains Variations from Parcel "A" itens - ("CVA") 28 (Free Translation of the original in Portuguese) FEDERAL GOVERNMENT BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION  ITR Brazilian Corporation Law COMMERCIAL, INDUSTRIAL AND OTHER COMPANIES Date: March 31, 2010 a) Rationing (RTE, Free Energy and Parcel A) At the end of 2001, as a result of the Emergency Program for the Reduction of Electric Energy Consumption, in effect between June 2001 and February 2002, the generators, the power distributors and the Federal Government signed the "Overall Agreement for the Electric Energy Sector". This agreement introduced the mechanism to reimburse the energy sector for the losses incurred as a result of this program, an Extraordinary Tariff Increase of 2.9% on energy supplied to residential consumers (except those regarded as "low income consumers") rural consumers and for public lighting, and 7.9% for all other consumers. This adjustment was used to offset the following regulatory assets resulting from the rationing. As of March 31, 2010, these assets recorded by the subsidiaries are as follows: a.1) Electric energy from Independent Suppliers (Free Energy) Corresponds to the energy produced and made available to the consumer market during the rationing period by the independent producers and own-power producers of energy. The distribution utilities collected the funds from the consumer through the extraordinary tariff adjustment and passed them on to the generators, according to percentages established for each concessionaire, recording an asset and a liability. These amounts were restated in accordance with ANEELs instructions. As of March 31, 2010, the subsidiaries CPFL Geração and RGE have balances of Free Energy amounting to R$131 and R$ 177 respectively, net of the reserve for losses on realization of Free Energy amounting to a total of R$ 13,175. On December 15, 2009, ANEEL issued Regulatory Resolution nº 387/2009 which establishes a new method for calculating the outstanding balances of Loss of Revenue and Free Energy after expiry of the RTE charge, with the objective of distributing the amounts of RTE charged to the final consumer fairly, so as spread the losses incurred evenly between generators and distributors of electric energy. On the basis of this new calculation, the subsidiaries CPFL Paulista, CPFL Piratininga and CPFL Sul Paulista increased the liability relating to free energy by R$ 32,592. In this quarter, the subsidiaries CPFL Paulista and CPFL Piratininga recorded additional adjustments of R$48 and R$2,479 as Other Operating Expenses, in respect of the principal. Using the same methodology, the subsidiaries CPFL Jaguari and CPFL Santa Cruz recorded assets of R$ 3,244 in 2009, the outstanding balance of which is R$ 3,309 at March 31, 2010. After these adjustments and the amortization and restatement for the quarter, the net balance at March 31, 2010 stood at R$62,460 (R$57,797 as of December 31, 2009). The results of the new calculation were sent to ANEEL, which will validate the figures and issue a dispatch with the final value, for subsequent settlement with the generators. a.2) Parcel A Corresponds to the variation in the non-manageable costs representing Parcel "A" of the concession contracts, between January 1 and October 25, 2001. In the case of the subsidiaries CPFL Paulista, CPFL Piratininga, CPFL Santa Cruz, CPFL Leste Paulista, CPFL Mococa, CPFL Jaguari and RGE, the balances of Parcel A were totally amortized in November 2009, May 2008, November 2007, September 2005, March 2007, August 2005 and July 2004, respectively. 29 (Free Translation of the original in Portuguese) FEDERAL GOVERNMENT BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION  ITR Brazilian Corporation Law COMMERCIAL, INDUSTRIAL AND OTHER COMPANIES Date: March 31, 2010 The subsidiaries CPFL Paulista, CPFL Sul Paulista, CPFL Leste Paulista and CPFL Mococa, overcharged in the billing period, resulting in liabilities to consumers of R$43,956, R$ 327, R$ 105 and R$ 51, respectively, (R$42,573, R$393, R$103 and R$60 as of December 31, 2009). These amounts are restated at the SELIC rate and R$ 77 was amortized in the quarter by negative financial components included in the tariffs of the tariff adjustments in 2010. b) Tariff Review and Tariff Adjustment b.1) 2 nd cycle of Tariff Review ANEEL provisionally established the tariff adjustment and the financial components for the tariff review on February 3, 2008 for the subsidiaries CPFL Santa Cruz, CPFL Jaguari, CPFL Mococa, CPFL Leste Paulista and CPFL Sul Paulista, on April 8, 2008 for the subsidiary CPFL Paulista, on April 19, 2008 for RGE and on October 23, 2007 for the subsidiary CPFL Piratininga. In the case of all the companies, the provisional nature of the tariff review is due to the Reference Company and the Xe factor. Additionally, the remuneration bases of the subsidiaries RGE and CPFL Santa Cruz were also on a provisional basis, while the financial component for the subsidiaries CPFL Paulista and CPFL Piratininga were linked to overcontracting. The final approval occurred in the subsequent tariff adjustments, when ANEEL recalculated the adjustments and decided to reposition the tariff review of the distributors. As a result, the distributors recognized regulatory liabilities totaling R$ 165,707 between 2008 and 2009, in respect of amounts that are already being refunded to consumers. This repositioning caused a negative impact of R$ 32,529 in the first quarter of 2009, mainly as a result of the liabilities recorded for RGE and CPFL Paulista, amounting to R$ 22,428 and R$ 11,979, respectively. In the first quarter of 2010, R$ 39,946 was refunded (amortized) and the balance as of March 2010 is R$ 49,315. b.2) Tariff Adjustment 2009 and 2010 The result for the first quarter of 2010 was impacted by the 2009 and 2010 tariff adjustments for the distribution subsidiaries, as follows: Tariff Adjustment 2009 (IRT 2009): In 2009, ANEEL established the Annual Tariff Review of the subsidiaries CPFL Paulista, CPFL Piratininga and RGE, and these tariffs came into effect on March 31 2010. Since the tariffs of the subsidiaries CPFL Santa Cruz, CPFL Jaguari, CPFL Mococa, CPFL Leste Paulista and CPFL Sul Paulista are adjusted on February 3 each year, the income for the first quarter of 2010 is also impacted by the 2009 tariff adjustment applied until that date. These adjustments are shown in the following table: 30 (Free Translation of the original in Portuguese) FEDERAL GOVERNMENT BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION  ITR Brazilian Corporation Law COMMERCIAL, INDUSTRIAL AND OTHER COMPANIES Date: March 31, 2010 CPFL Santa Cruz CPFL Jaguari CPFL Mococa CPFL Leste Paulista CPFL Sul Paulista CPFL Paulista RGE CPFL Piratininga Verified Revenue Sector Charges 23,419 13,993 5,932 9,573 13,090 690,911 222,227 341,928 Purchase of Electric Energy 97,221 41,213 23,441 29,413 42,637 2,793,363 1,089,099 1,098,860 Energy Transmission 19,238 9,647 5,594 8,727 11,092 425,052 201,789 266,754 Parcel A Parcel B Income Required (Parc. A + B) Financial Components CVA 5,310 1,735 1,305 (1,709) 1,306 232,828 113,340 110,116 Overcontracting 9 - 28,125 (1,949) 7,865 Advances 25,375 126 422 1,527 399 117,093 138,013 41,809 Low Income Subsidy - 33,047 1,519 1,090 Discounts on TUSD and Irrigation Subsidy (771) - 22 852 43 6,122 1,625 3,010 Connection and Frontier Charges / CUST (81) (199) (76) 2,358 (119) 3,932 (2,073) 357 Recalculation of 2008 Tariff Review (3,546) (1,058) (1,089) (780) (1,694) (11,979) (50,899) (93,540) Provision Subsidy for Cooperatives - (16,178) 4,417 CCEAR exposure (56) - (5,534) - (577) Other components 2,290 (304) (233) (324) (84) (822) (4,676) (669) Financial Repositioning 10.69% 11.01% 10.52% 10.58% 11.80% 13.58% 10.44% 2.81% Financial Components 13.40% 0.35% 0.66% 2.36% -0.16% 7.64% 8.50% 3.17% Total Repositioning 24.09% 11.36% 11.18% 12.94% 11.64% 21.22% 18.95% 5.98% X Factor 1.05% 2.81% 1.14% 1.44% 1.43% 1.19% 0.18% -1.36% Effect perceived by consumers (*) 11.85% 9.40% 5.59% 10.61% 10.23% 21.56% 3.43% -2.12% Ratification Resolution - ANEEL 770/2009 767/2009 768/2009 771/2009 769/2009 795/2009 810/2009 896/2009 Tariff Adjustment date Feb 3, 2009 Feb 3, 2009 Feb 3, 2009 Feb 3, 2009 Feb 3, 2009 Apr 8, 2009 Apr 19, 2009 Oct 23, 2009 (*) The average effect perceived by consumers, as a result of removal from the tariff base of the financial components added in the previous tariff adjustment. On March 30, 2010, in Ratification Resolution nº 957, ANEEL changed the contractual date for the tariff adjustment and review of the subsidiary RGE, and extended the effective term of this concessionaires electric energy tariffs, stated in ratification resolution 810/2009, to June 18, 2010. This change was proposed by ANEEL in order for RGE's adjustment to be made on a more suitable date in the annual tariff adjustment calendar, to align the date of RGE's tariff adjustment in the annual tariff adjustment calendar with those of the concessionaires it supplies. Tariff Adjustment 2010 (IRT 2010): On February 3, 2010, ANEEL established the 2010 Annual Tariff Adjustment of the subsidiaries CPFL Santa Cruz, CPFL Jaguari, CPFL Mococa, CPFL Leste Paulista and CPFL Sul Paulista, which accordingly impacted the result of the first quarter of 2010 as from that date. The table below shows a breakdown of these IRT, and the result of the annual tariff adjustment of the subsidiary CPFL Paulista, applicable as from April 8, 2010. 31 (Free Translation of the original in Portuguese) FEDERAL GOVERNMENT BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION  ITR Brazilian Corporation Law COMMERCIAL, INDUSTRIAL AND OTHER COMPANIES Date: March 31, 2010 CPFL Santa Cruz CPFL Jaguari CPFL Mococa CPFL Leste Paulista CPFL Sul Paulista CPFL Paulista Verified Revenue Sector Charges 31,038 18,405 7,646 11,843 16,653 916,487 Purchase of Electric Energy 93,597 41,422 23,124 11,730 41,132 2,663,385 Energy Transmission 25,155 12,919 7,356 27,784 14,641 505,917 Parcel A Parcel B Income Required (Parc. A + B) Financial Components Advances 23,504 124 374 1,223 1,644 130,359 Financial adjustment previous tariff adjustment (21) (247) (110) (123) 137 (14,225) Financial adjustment TUSD-G - (11,747) Additional R&D financial adjustment - 4,242 CVA (1,851) (299) (154) (2,534) 120 (89,180) Discounts on TUSD and Irrigation Subsidy (315) - (101) (115) 544 2,062 Connection and Frontier Charges/CUSD (154) 122 (49) (178) (112) 6,870 Parcel "A" liability to be offset - (43,956) Neutrality of Sector Charges - (1,628) Recovery of subsidies 2,478 91 262 234 277 8,618 Overcontracting (1,591) (418) (274) (922) (349) 67,619 Other components (3,565) 19 (49) (3,489) (829) 4,474 Financial Repositioning 1.90% 5.81% 4.15% -6.32% 4.30% 1.55% Financial Components 8.19% -0.65% -0.17% -6.89% 1.36% 1.15% Total Repositioning 10.09% 5.16% 3.98% -13.21% 5.66% 2.70% X Factor -2.15% -0.34% -2.33% -1.12% -1.30% 0.08% Effect perceived by consumers (*) -2.53% 3.67% 3.24% -8.47% 4.94% -5.69% Ratification Resolution - ANEEL 935/2010 937/2010 936/2010 939/2010 933/2010 961/2010 Tariff review date Feb 3, 2010 Feb 3, 2010 Feb 3, 2010 Feb 3, 2010 Feb 3, 2010 Apr 8, 2010 (*) The average effect perceived by consumers, as a result of removal from the tariff base of the financial components added in the previous tariff adjustment. On account of the process of approval of the financial components in the tariff adjustments, the following main adjustments were recorded in the quarters: i) 2009 CPFL Paulista - a CVA liability of R$ 24,118 in respect of recalculation of the K factor (the lower of regulatory and actual losses), reversal of energy overcontracting of R$ 14,263, and other regulatory liabilities of R$ 9,133, mainly in respect of the CCEAR exposure and discounts for TUSD and Irrigation. RGE - liabilities in relation to the subsidy to cooperatives of R$ 5,156 and TUSD of R$ 5,495. ii) CPFL Paulista  a regulatory asset of R$ 5,314 in respect of recalculation of energy overcontracting in 2008 and a regulatory liability of R$ 14,225 in respect of adjustment of the financial components (CVA and other regulatory assets and liabilities) overestimated by ANEEL in 2008. c) Financial components 32 (Free Translation of the original in Portuguese) FEDERAL GOVERNMENT BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION  ITR Brazilian Corporation Law COMMERCIAL, INDUSTRIAL AND OTHER COMPANIES Date: March 31, 2010 c.1) Tariff review As mentioned in note 3b.1, the 2nd cycle of tariff reviews for distributors was finally ratified by ANEEL during 2009. As such, liabilities have been recorded relating to the reimbursements that are being made to consumers, and these will be amortized in the accounts until the next Tariff Adjustment. c.2) Discounts TUSD and Irrigation The subsidiaries record regulatory assets and liabilities for the special discounts applied on the TUSD to the free consumers, in respect of electric energy supplied from alternative sources and on the tariffs for energy supplied for irrigation and aquaculture. As tariff advances are granted in relation to the estimated discounts for the next tariff period, the difference between the forecast and the discount actually realized is recorded and offset in the next tariff adjustment. c.3) CVA Relates to the mechanism for offsetting the variations in unmanageable costs incurred by the electric energy distribution concessionaires. These variations are calculated in accordance with the difference between the expenses effectively incurred and the expenses estimated at the time of establishing the tariffs in the annual tariff adjustments. The amounts taken into consideration in the CVA are restated at the SELIC rate. The net balances of CVA assets and liabilities, separated by type and accrual period, are shown below: Consolidated March 31, 2010 December 31, 2009 Ratified Not Ratified Total Ratified Not Ratified Total Itaipu pass-through (104,850) (15,609) (3,490) (40,790) (23,936) (188,675) (38,409) 8,858 (90,376) (119,927) Electric Energy Costs (83,241) 56,655 3,061 (47,973) (88,466) (159,964) 87,205 (11,780) (159,132) (83,707) Proinfa 6,028 14,610 412 (2,052) 3,976 22,974 23,734 289 (4,583) 19,440 CCC 33,141 11,521 500 16,842 37,708 99,712 24,827 1,193 49,782 75,802 Transmission from Itaipu 1,952 952 9 294 925 4,132 1,900 84 2,577 4,561 Basic Network 63,815 9,985 466 7,534 16,621 98,421 15,607 772 61,797 78,176 ESS (41,956) 29,951 1,375 (4,545) (25,774) (40,949) 65,078 2,384 (67,198) 264 CDE 7,970 7,232 98 2,009 6,054 23,363 11,297 (39) 10,732 21,990 EER - Reserve energy charge 2 - - 384 798 1,184 - - 2 2 c.4) Increase in PIS and COFINS Refers to the difference between PIS and COFINS costs calculated in accordance with the current legislation, and those incorporated in the tariff until April 2005 for the subsidiary CPFL Paulista and October 2005 for the subsidiary CPFL Piratininga. These differences were recorded as a regulatory asset, which has been fully amortized. In view of the discussions in respect of the nature of this credit, the Company conservatively opted to record a liability of the same amount, posted in the account Other Accounts Payable (note 22). c.5) Overcontracting Electric energy distribution concessionaires are obliged to guarantee 100% of their energy and power market through contracts approved, registered and ratified by ANEEL, and are also assured that costs or income derived from overcontracting will be passed on to the tariffs, limited to 3% of the energy load requirement. 33 (Free Translation of the original in Portuguese) FEDERAL GOVERNMENT BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION  ITR Brazilian Corporation Law COMMERCIAL, INDUSTRIAL AND OTHER COMPANIES Date: March 31, 2010 In relation to the 2009 Tariff Reviews of the subsidiaries CPFL Paulista and CPFL Piratininga, ANEEL regarding the transactions relating to the acquisition of electric energy in the CCEE, in 2008, as voluntary exposure, and therefore provisionally approved the amounts of R$ 32,006 and R$ 7,865, respectively, for CPFL Paulista and CPFL Piratininga, of the Overcontracting Asset, but did not recognize the other amounts of R$ 19,503 and R$ 52,302, originally recorded by the subsidiaries. While not agreeing with the Agency's position, the subsidiaries, conservatively, decided to reverse these amounts, crediting "Prepaid Expenses" and setting against "Costs - Cost of Electric Energy" (R$ 18,583 in the first quarter of 2009 and R$ 49,621 in the third quarter of 2009 and "Financial income" (R$ 920 in the first quarter of 2009 and R$ 2,681 in the third quarter of 2009). The amounts used in the tariff adjustments were provisionally adopted by ANEEL. On April 6, 2010, in Order nº 899, ANEEL acknowledged the Application for Reconsideration filed by the subsidiaries to resume the discussions on analysis of the merit of the involuntary nature of the exposure to the short-term market, in 2008. Accordingly, the subsidiaries will have an opportunity to present its explanations and prove the involuntary exposure. c.6) Low Income Consumers Subsidy Law n o 12,212, of January 20, 2010, establishes the most recent guidelines for classification of consumers for the Social Electric Energy Tariff (Low Income). The main change is that, under the new Law, consumers will be entitled to the Social Electric Energy Tariff (Low Income) if they are enrolled in the Sole Register for Federal Government Social (Cadastro Único para Programas Sociais do Governo Federal  CadÚnico), irrespective of their energy consumption. The Law establishes that ANEEL is to regulate (i) classification of new consumers within 180 days after enactment of the Law and (ii) the exclusion from the roster of beneficiaries of the Social Electric Energy Tariff of consumer units that will cease to be entitled as result of the Law within 24 months after enactment of the law. Accordingly, most general effects of the Law will only be felt after regulation by ANEEL. Since the subsidies granted to consumers are to be identified as from the second cycle of tariff reviews, ANEEL decided that, whenever possible, part of this subsidy will be reimbursed through the tariff in the sphere of the concessionaire itself, by taking the financial component into account in the tariff. If it is not possible to make the full reimbursement through the tariff, CDE funds will be transferred to complement the subsidy. As tariff advances are made to cover in full the subsidies granted to consumers, the difference between the subsidy actually granted and the advance received will be calculated monthly for accounting purposes and included in the next tariff adjustment. c.7) Neutrality of the Sector Charges On account of approval by the ANEEL Executive Board of the Addendum to the Concession Contracts of the electric energy distributors, in order to change the tariff adjustment methodology in accordance with ANEEL Order nº 245, published in the Official Gazette of the Federal Executive on February 5, 2010, the sector charges will no longer affect the tariff. The monthly differences between the amounts billed and the amounts considered in the previous tariff adjustment will be recorded as regulatory assets and liabilities, bearing interest at the SELIC rate. The subsidiaries are recording the amounts in the Other Financial Components account for future ratification. 34 (Free Translation of the original in Portuguese) FEDERAL GOVERNMENT BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION  ITR Brazilian Corporation Law COMMERCIAL, INDUSTRIAL AND OTHER COMPANIES Date: March 31, 2010 c.8) TUSD G Financial Adjustment The discounts on TUSD granted to the generators based on Regulatory Resolution n° 77/2004 are reimbursed annually at the time of each tariff adjustment or review. As in the case of other financial components, tariff advances are granted to cover the subsidies. The difference between the actual subsidy and the advance received will be calculated monthly for accounting purposes and included in the next tariff adjustment. The subsidiaries are recording such amounts as Other Financial Components. c.9) Other financial components Mainly refers to CCEAR exposure, financial guarantees, subsidies to cooperatives and licensees and services related to the periodical tariff review (measures to be taken and remuneration basis etc), as well as the effects of the neutrality of the sector charges and of the TUSD G financial adjustment, described above. 35 (Free Translation of the original in Portuguese) FEDERAL GOVERNMENT BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION  ITR Brazilian Corporation Law COMMERCIAL, INDUSTRIAL AND OTHER COMPANIES Date: March 31, 2010 Changes in regulatory assets and liabilities during the quarters ended March 31, 2010 and 2009: Consolidated December 31, Operating reveue (note 24) Cost of electric energy services (note 25) Deductions from operating revenue Operating expense Cash Financial income (expense) March 31, 2010 Deferral Amort. Deferral Amort. Deferral Amort. Deferral Amort. Provision for losses Amort. Deferral Remuner. Free energy (57,797) - (2,527) - 17 (34) - (2,119) (62,460) Parcel "A" (43,129) - 77 (3) - (1) - (1,383) (44,439) Tariff review (89,261) - 39,946 - (49,315) Discounts TUSD and Irrigation 11,762 8,530 (7,160) - 423 13,555 CVA (3,399) - - (81,374) (79,958) 42,108 (18,369) - 1,319 (129) (139,802) Increase in PIS and COFINS (122,533) - (3,337) (125,870) Overcontracting 82,785 - - (52,844) (6,972) - 1,664 24,633 Low Income Consumers Subsidy 55,516 11,286 (10,334) - (5,350) - 441 51,559 Return to consumer - IRT Recalculation - (14,319) 61 - (270) (14,528) Other financial components (642) 8,094 (273) (11,170) 1,589 10,807 (1) - 589 219 (51) - 1,718 10,879 Total net Consolidated December 31, Operating reveue (note 24) Cost of electric energy services (note 25) Deductions from operating revenue Operating expense Cash Financial income (expense) March 31, 2009 Deferral Amort. Deferral Amort. Deferral Amort. Deferral Amort. Provision for losses Amort. Deferral Remuner, Extraordinary tariff adjustment 3,904 - (3,542) - (638) - - 604 328 Free energy (33,428) - (1,058) - (162) 5,664 - 370 (28,614) Parcel "A" 496,391 393 - - (253,791) - (63,075) - 274 - - - 40,755 220,947 Tariff review 14,590 (32,849) (15,340) - (1,115) - 21 (34,693) Discounts TUSD and Irrigation 83,872 36,366 (82,001) - 2,927 41,164 CVA (56,475) - - 256,888 (39,488) 99,487 58,729 - (19) - - 43,980 4,965 368,067 Increase in PIS and COFINS (88,867) - (24,916) - (10,847) (124,630) Overcontracting 110,167 - - 34,020 (95,136) (7,427) - (2,249) 39,375 Low Income Consumers Subsidy 47,343 65,299 (2,356) - (48,934) - (118) 61,234 Return to consumer - IRT Recalculation (26,213) - - - 26,213 - Other financial components 21,563 146 (14,511) 180 (1,865) 6,839 (3,825) 134 (2,250) - (6,167) 149 (574) (181) Total net 36 (Free Translation of the original in Portuguese) FEDERAL GOVERNMENT BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION  ITR Brazilian Corporation Law COMMERCIAL, INDUSTRIAL AND OTHER COMPANIES Date: March 31, 2010 ( 4 ) CASH AND CASH EQUIVALENTS Parent Company Consolidated March 31, December 31, 2009 March 31, December 31, Bank deposits 1,235 5,029 38,683 311,527 Short-term financial investments 216,723 214,097 1,646,019 1,161,648 Total The short-term financial investments refer to short term operations with national financial institutions under normal market conditions and rates, with daily liquidity, low credit risk and average interest of 100% of the Interbank Deposit rate (CDI). ( 5 ) CONSUMERS, CONCESSIONAIRES AND LICENSEES In the consolidated financial statements, the balance derives mainly from the supply of electric energy. The following table shows the breakdown as of March 31, 2010 and December 31, 2009: Consolidated Past due Total Balances Coming due Up to 90 days More than 90 days March 31, December 31, Current Consumer Classes Residential 290,177 203,558 19,448 513,183 485,541 Industrial 126,870 83,220 37,780 247,870 264,798 Commercial 109,190 58,142 17,794 185,126 189,080 Rural 24,757 7,452 1,274 33,483 32,671 Public Administration 51,701 6,307 889 58,897 60,943 Public Lighting 32,903 2,666 16,365 51,934 60,557 Public Service 28,366 4,992 271 33,629 35,380 Billed Unbilled 476,447 - - 476,447 388,162 Financing of Consumers' Debts 63,443 9,537 30,016 102,996 91,437 Regulatory assets (note 3) 15,584 - - 15,584 15,031 CCEE Transactions 12,819 - - 12,819 14,174 Concessionaires and Licensees 156,304 - - 156,304 182,973 Collection in process of classification (26,971) - - (26,971) 1,116 Other 19,231 165 1,797 21,193 18,244 Total Noncurrent Financing of Consumers' Debts 137,986 - - 137,986 140,893 Regulatory assets (note 3) 4,861 - - 4,861 1,465 CCEE Transactions 41,301 - - 41,301 41,301 Concessionaires and Licensees 31,991 - - 31,991 42,655 Total - - Collection in process of Classification - This refers to amounts received that are pending identification, mainly related to accounts receivable from electric energy consumers. The credit balance of R$ 26,971 at March 31, 2010 refers to amounts received where the accounts receivable were not written off due to the implementation of the new billing system  CCS. 37 (Free Translation of the original in Portuguese) FEDERAL GOVERNMENT BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION  ITR Brazilian Corporation Law COMMERCIAL, INDUSTRIAL AND OTHER COMPANIES Date: March 31, 2010 ( 6 ) FINANCIAL INVESTMENTS In 2005, through a Private Credit Agreement, the Company acquired the credit arising from the Purchase and Sale of Electric Energy Agreement between Companhia Energética de São Paulo (CESP) (seller) and CPFL Brasil (purchaser), referring to the supply of energy for a period of 8 years. The amounts handed over by the Company to CESP will be settled by CPFL Brasil using the funds derived from the acquisition of energy produced by that company. As of March 31, 2010, the current assets balance of the parent company is R$ 39,615 (R$ 39,253 as of December 31, 2009), and the noncurrent assets balance is R$ 57,338 (R$62,179 as of December 31, 2009). The operation is subject to interest of 17.5% p.a., plus the annual variation of the IGP-M, and is amortized in monthly installments of amounts corresponding to the purchase of energy. ( 7 ) RECOVERABLE TAXES Parent Company Consolidated March 31, 2010 December 31, 2009 March 31, December 31, 2009 Current Social Contribution Prepayments - CSLL - 42 336 7,857 Income Tax Prepayments - IRPJ - 3,023 545 19,222 Social Contribution and Income Tax 42,983 9,367 82,239 25,451 Withholding Income Tax - IRRF 1,737 31,867 25,237 64,165 ICMS (State VAT) - - 41,247 49,288 PIS (Tax on Revenue) - - 4,025 3,785 COFINS (Tax on Revenue) 42 9 12,338 12,980 INSS (Social Security) 1 1 1,144 1,142 Other - 1 7,295 7,093 Total Noncurrent Social Contribution Tax - CSLL - - 30,854 29,999 Income Tax - IRPJ - - 1,001 1,001 PIS (Tax on Revenue) 2,787 2,787 2,787 2,787 ICMS (State VAT) - - 68,814 70,992 Other - - 5,828 5,235 Total ( 8 ) ALLOWANCE FOR DOUBTFUL ACCOUNTS Consolidated Balance at December 31, 2009 Additional Allowance Recorded (21,349) Recovery of Revenue 9,576 Write-off of Accounts Receivable 13,047 Balance at March 31, 2010 38 (Free Translation of the original in Portuguese) FEDERAL GOVERNMENT BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION  ITR Brazilian Corporation Law COMMERCIAL, INDUSTRIAL AND OTHER COMPANIES Date: March 31, 2010 ( 9 ) PREPAID EXPENSES Consolidated Current Noncurrent March 31, December 31, 2009 March 31, December 31, 2009 Regulatory assets - (note 3) 119,939 115,781 44,729 57,628 Other 25,414 8,305 5,713 6,573 Total ( 10 ) DEFERRED TAXES 10.1- Composition of the tax credits: Parent Company Consolidated March 31, December 31, March 31, December 31, Social Contribution Credit on: Tax Loss Carryforwards 42,048 42,048 50,240 52,174 Tax Benefit on Merged Goodwill - - 186,485 191,183 Temporarily Nondeductible Differences 112 89 71,193 69,231 Subtotal Income Tax Credit on: Tax Loss Carryforwards 128,552 128,553 132,347 132,471 Tax Benefit of Merged Goodwill - - 627,265 641,758 Temporarily Nondeductible Differences 2,808 2,698 197,691 192,196 Subtotal Credits of PIS and COFINS on: Temporarily Nondeductible Differences - - 1,626 1,502 Total Current 16,320 16,320 163,148 162,779 Noncurrent 157,200 157,068 1,103,699 1,117,736 Total The estimates of recovery of deferred tax credits recorded in noncurrent assets, derived from tax losses, negative bases, temporary non-deductible differences and tax benefit of merged goodwill, are based on projections of future income, approved by the Board of Directors and examined by the Fiscal Council. 10.2 - Tax Benefit on Merged Goodwill: The tax benefit on merged goodwill refers to the tax credit calculated on the merged goodwill on acquisition of permanent interests and is recorded in accordance with CVM Instructions nº 319/99 and nº 349/01. The benefit is realized in proportion to amortization of the merged goodwill, in accordance with the projected net income of the subsidiaries during the remaining term of the concession, as shown in Note14. 39 (Free Translation of the original in Portuguese) FEDERAL GOVERNMENT BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION  ITR Brazilian Corporation Law COMMERCIAL, INDUSTRIAL AND OTHER COMPANIES Date: March 31, 2010 Consolidated March 31, 2010 December 31, 2009 Social Contribution Tax (CSLL) Income Tax (IRPJ) Social Contribution Tax (CSLL) Income Tax (IRPJ) CPFL Paulista 101,447 281,798 103,735 288,152 CPFL Piratininga 22,724 77,973 23,207 79,631 RGE 43,563 179,903 44,378 183,269 CPFL Santa Cruz 5,342 17,756 5,862 18,435 CPFL Leste Paulista 3,301 9,133 3,451 9,586 CPFL Sul Paulista 4,813 13,299 5,020 13,943 CPFL Jaguari 2,896 8,013 3,027 8,411 CPFL Mococa 1,884 5,208 1,966 5,461 CPFL Geração - 32,753 - 33,379 CPFL Serviços 515 1,429 537 1,491 Total 10.3  Accumulated balances on temporary nondeductible differences: Consolidated March 31, 2010 December 31, 2009 Social Contribution Tax (CSLL) Income Tax (IRPJ) PIS and COFINS Social Contribution Tax (CSLL) Income Tax (IRPJ) PIS and COFINS Reserve for Contingencies 11,762 32,791 - 11,434 31,833 - Pension Plan Expenses 3,823 11,619 - 4,097 12,377 - Allowance for Doubtful Accounts 6,837 18,993 - 6,943 19,291 - Free energy adjustment (note 3a.1) 3,351 9,307 - 2,928 8,129 - Research and Development and Energy Efficiency Programs 16,759 46,546 - 16,297 45,263 - Profit Sharing 2,666 8,153 - 1,986 6,267 - Differences in Depreciation Rates - RGE 9,679 26,886 - 9,898 27,494 - Regulatory liability - Increase in PIS and COFINS 11,122 30,892 - 10,821 30,058 - Provision for overcontracting (Note 3 c.5) 933 2,593 878 933 2,593 876 Effects of Law nº 11,638/07 754 2,095 596 792 2,197 474 Other 3,507 7,816 152 3,102 6,694 152 Total 40 (Free Translation of the original in Portuguese) FEDERAL GOVERNMENT BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION  ITR Brazilian Corporation Law COMMERCIAL, INDUSTRIAL AND OTHER COMPANIES Date: March 31, 2010 10.4 - Reconciliation of the amounts of income tax and social contribution reported in the quarters ended March 31, 2010 and 2009: Parent Company 1st quarter 2010 1st quarter 2009 Social Contribution Tax (CSLL) Income Tax (IRPJ) Social Contribution Tax (CSLL) Income Tax (IRPJ) Income before taxes Adjustments to Reflect Effective Rate: - Equity on subsidiaries (428,755) (428,755) (331,144) (331,144) - Intangible asset (goodwill) amortization 28,945 35,362 30,330 37,187 - Other Permanent Additions, net 420 468 452 492 Calculation base Statutory Tax Rate 9% 25% 9% 25% Tax Credit Result - Tax Credit Not Recorded (816) (606) (1,674) (2,495) Total 23 Consolidated 1st quarter 2010 1st quarter 2009 Social Contribution Tax (CSLL) Income Tax (IRPJ) Social Contribution Tax (CSLL) Income Tax (IRPJ) Income before taxes Adjustments to Reflect Effective Rate: - Intangible asset (goodwill) amortization 28,945 35,765 30,330 37,586 - CMC Realization 3,190 - 3,542 - - Effect of Presumed Profit System (6,890) (7,979) (9,274) (10,916) - Other Permanent Additions (Exclusions), net 1,795 (3,060) 3,541 4,110 Calculation base Statutory Tax Rate 9% 25% 9% 25% Tax Debit Result - Tax Credit Not Recorded (1,729) (3,130) (1,808) (2,629) Total ( 11 ) OTHER CREDITS Consolidated Current Noncurrent March 31, December March 31, December 31, 2009 31, 2009 Receivables from CESP - 8,923 - - Receivables from BAESA's shareholders 15,777 15,503 11,832 15,503 Advances - Fundação CESP 6,344 6,299 - - Advance to suppliers 9,642 6,134 - - Pledges, Funds and Tied Deposits 2,868 1,696 42,715 36,883 Fund Tied to Foreign Currency Loans - - 19,621 19,148 Orders in Progress 10,185 4,420 - - Services Rendered to Third Parties 46,931 48,845 - - Reimbursement RGR 4,817 5,504 1,611 1,611 Advance Energy Purchase Agreements 15,111 13,989 55,742 57,537 Lease 3,189 2,949 22,688 21,243 Other 40,160 30,793 8,831 8,835 Total 41 (Free Translation of the original in Portuguese) FEDERAL GOVERNMENT BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION  ITR Brazilian Corporation Law COMMERCIAL, INDUSTRIAL AND OTHER COMPANIES Date: March 31, 2010 ( 12 ) INVESTMENTS Parent Company Consolidated March 31, December 31, March 31, December 31, Permanent Equity Interests: At equity method 3,678,260 3,249,508 - - At cost method - - 117,686 117,629 Negative goodwill (12,828) (12,828) (12,828) (12,828) Goodwill 1,473,402 1,508,764 - - Total 12.1 - Permanent Equity Interests: The main information on the investments in direct permanent equity interests is as follows: March 31, December 31, 1st quarter 1st quarter March 31, 2010 Investment Number of (thousand) Shares held Interest - % Capital Shareholders Equity Net Income Shareholders Equity Interest Equity in Subsidiaries CPFL Paulista 72,650 100% 72,650 644,294 146,906 644,294 497,388 146,906 85,279 CPFL Piratininga 53,031,259 100% 62,735 318,556 88,018 318,556 230,538 88,018 66,010 RGE 807,168 100% 851,861 1,156,910 51,299 1,156,910 1,105,611 51,299 48,339 CPFL Santa Cruz 371,772 99.99% 45,330 85,790 5,655 85,783 80,129 5,654 5,746 CPFL Leste Paulista 895,373 95.92% 12,217 42,465 2,245 41,539 39,386 2,153 1,929 CPFL Jaguari 211,844 87.27% 5,716 33,803 2,813 31,759 29,304 2,455 1,421 CPFL Sul Paulista 445,317 86.73% 10,000 45,059 3,041 42,664 40,022 2,642 2,746 CPFL Mococa 116,989 86.73% 9,850 30,662 1,768 28,015 26,481 1,534 1,458 CPFL Geração 205,487,716 100% 1,039,618 1,220,333 63,339 1,220,333 1,156,994 63,339 70,026 CPFL Brasil 2,999 100% 2,999 65,705 62,107 65,705 3,598 62,107 46,532 CPFL Atende (*) 1 100% 1 (1,286) (27) (1,286) (1,259) (27) (386) CPFL Planalto (*) 630 100% 630 3,208 2,578 3,208 630 2,578 1,752 CPFL Serviços 1,443,141 87.82% 5,800 989 (1,335) 1,177 2,350 (1,173) (786) CPFL Jaguariuna 189,620 100% 2,481 2,122 (58) 2,122 2,180 (58) (231) CPFL Jaguari Geração 40,072 87.34% 40,108 42,915 1,520 37,481 36,156 1,328 1,309 Total (*) Number of quotes The capital and shareholders' equity of the subsidiary Chumpitaz is R$ 100.00 (one hundred reais) 12.2  Interest on Shareholders Equity and Dividends Receivable: Parent Company Dividend Interest on Shareholders Equity Total March 31, December 31, March 31, December 31, March 31, December 31, Subsidiaries CPFL Paulista 255,308 255,308 12,683 12,683 267,991 267,991 CPFL Piratininga 169,938 169,938 12,002 12,002 181,940 181,940 RGE 91,391 91,391 30,045 30,045 121,436 121,436 CPFL Santa Cruz 17,332 24,331 2,044 2,044 19,376 26,375 CPFL Geração 121,936 121,936 29,072 29,072 151,008 151,008 CPFL Brasil 109,466 109,466 - - 109,466 109,466 CPFL Leste Paulista 11,528 11,528 2,361 2,361 13,889 13,889 CPFL Sul Paulista 10,551 10,551 1,965 1,965 12,516 12,516 CPFL Jaguari 5,069 5,069 694 694 5,763 5,763 CPFL Mococa 5,047 5,047 639 639 5,686 5,686 CPFL Serviços 3,648 3,648 - - 3,648 3,648 CPFL Planalto 4,152 4,152 - - 4,152 4,152 CPFL Jaguari Geração 5,011 5,011 - - 5,011 5,011 42 (Free Translation of the original in Portuguese) FEDERAL GOVERNMENT BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION  ITR Brazilian Corporation Law COMMERCIAL, INDUSTRIAL AND OTHER COMPANIES Date: March 31, 2010 In the first quarter of 2010, the Company received R$ 6,999 in relation to interim dividends declared in 2009. 12.3  Investment at cost Refers mainly to the participation of the indirect subsidiary Paulista Lajeado Energia S.A. of 5.94% in the total capital of Investco S/A, comprising 28,154 common shares and 18,529 preferred shares. This investment is recorded on a cost basis. Due to the participation of minority shareholders in the form of (i) preferred shares representing 39.69% of the total capital of Paulista Lajeado, and (ii) beneficiaries (founder-shares) which assign the right to 10% of net income before profit sharing, these effects, totaling R$ 73,930, were registered in the liabilities of the consolidated financial statements under Noncontrolling Shareholders Interest. 12.4  Goodwill The goodwill refers mainly to the acquisition of investments (right to operate the concessions). In the quarterly consolidated financial statements, these amounts are shown under Intangible Assets, as described in Note 14. ( 13 ) PROPERTY, PLANT AND EQUIPMENT Consolidated March 31, 2010 December 31, Historical Cost Accumulated Depreciation Net Value Net Value In Service - Distribution 8,529,289 (4,377,389) 4,151,900 4,126,985 - Generation 2,161,433 (262,328) 1,899,105 1,911,270 - Commercialization 163,455 (77,865) 85,590 89,176 - Administration 145,724 (90,420) 55,304 54,595 - Leased assets 943,351 (269,858) 673,493 679,232 11,943,252 (5,077,860) 6,865,392 6,861,258 In Progress - Distribution 380,842 - 380,842 329,017 - Generation 1,436,036 - 1,436,036 1,307,776 - Commercialization 13,623 - 13,623 13,173 - Administration 39,161 - 39,161 29,975 - Subtotal Special obligations linked to the concession (1,063,805) (1,053,983) Total The average depreciation rate of the assets is 4.8% p.a. for the distributors and 2.6% p.a. for the generators. 43 (Free Translation of the original in Portuguese) FEDERAL GOVERNMENT BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION  ITR Brazilian Corporation Law COMMERCIAL, INDUSTRIAL AND OTHER COMPANIES Date: March 31, 2010 The balance of construction in progress in the generation segment mainly refers to work in progress on the projects of the operating subsidiaries and/or those under development, particularly the Foz do Chapecó and EPASA generation projects, with total property, plant and equipment of R$2,215,865 and R$ 382,034, respectively (R$1,130,091 and R$ 194,837, in proportion to the Companys participation). ( 14 ) INTANGIBLE ASSETS Parent Company Consolidated March 31, 2010 December 31, March 31, 2010 December 31, Intangible concession asset - - 2,138,273 2,182,961 Other intangible assets 4,410 4,468 387,028 371,439 Total 14.1 Breakdown of the Intangible Concession Asset 44 (Free Translation of the original in Portuguese) FEDERAL GOVERNMENT BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION  ITR Brazilian Corporation Law COMMERCIAL, INDUSTRIAL AND OTHER COMPANIES Date: March 31, 2010 Consolidated March 31, 2010 December 31, Annual amortization rate Historical Cost Accumulated Amortization Net Value Net Value March 31, 2010 December 31, INTANGIBLE CONCESSION ASSET Intangible asset acquired. not merged Parent Company CPFL Paulista 304,861 (85,896) 218,965 223,937 5.93% 6.38% CPFL Piratininga 39,065 (10,649) 28,416 29,019 6.19% 6.65% CPFL Geração 54,555 (15,448) 39,107 39,898 5.83% 5.99% RGE 3,150 (436) 2,714 2,765 6.53% 6.14% 401,631 (112,429) 289,202 295,619 Subsidiaries ENERCAN 10,233 (1,784) 8,449 8,626 6.93% 5.78% Barra Grande 3,081 (875) 2,206 2,252 5.92% 5.85% Chapecoense 7,376 - 7,376 7,376 - - EPASA 498 - 498 498 - - Santa Clara I 4,571 - 4,571 4,571 - - Santa Clara II 4,571 - 4,571 4,571 - - Santa Clara III 4,571 - 4,571 4,571 - - Santa Clara IV 4,571 - 4,571 4,571 - - Santa Clara V 4,571 - 4,571 4,571 - - Santa Clara VI 4,571 - 4,571 4,571 - - Eurus VI 1,147 - 1,147 1,147 - - Other 14,488 (10,688) 3,800 3,980 6.22% 6.06% 64,249 (13,347) 50,902 51,305 Subtotal Intangible asset acquired and merged  Deductible Subsidiaries RGE 1,120,266 (725,339) 394,927 399,666 3.76% 4.03% CPFL Geração 426,450 (207,408) 219,042 223,226 6.22% 6.03% Subtotal Intangible asset acquired and merged  Reassessed Parent Company CPFL Paulista 1,074,026 (367,744) 706,282 722,207 5.93% 6.38% CPFL Piratininga 115,762 (31,557) 84,205 85,995 6.19% 6.65% RGE 310,128 (52,175) 257,953 262,839 6.33% 5.96% CPFL Santa Cruz 61,685 (22,858) 38,827 40,843 13.07% 14.26% CPFL Leste Paulista 27,034 (5,388) 21,646 22,693 15.48% 16.06% CPFL Sul Paulista 38,168 (7,522) 30,646 32,090 15.14% 15.92% CPFL Jaguari 23,600 (4,511) 19,089 20,018 15.76% 15.18% CPFL Mococa 15,124 (3,140) 11,984 12,588 15.96% 16.77% CPFL Jaguari Geração 15,275 (1,707) 13,568 13,872 7.94% 9.19% Subtotal Total · Intangible assets  Concession The differences between the amount paid and the equity of acquired companies on the acquisition dates. Correspond to the parent companys future benefit of the right to exploit the concession and are classified as intangible assets with a fixed useful life, amortized in proportion to the concessionaires projected net income curves for the remaining term of the concession contract. The intangible concession assets are as follows: - Intangible assets acquired, not merged In the parent company, refer mainly to the remaining goodwill on the acquisition of shares held by the noncontrolling shareholders of CPFL Geração in June 2005, CPFL Paulista and CPFL Piratininga in November 2005 and RGE in December 2007. 45 (Free Translation of the original in Portuguese) FEDERAL GOVERNMENT BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION  ITR Brazilian Corporation Law COMMERCIAL, INDUSTRIAL AND OTHER COMPANIES Date: March 31, 2010 - Intangible assets acquired and merged  Deductible Relates to the goodwill on the acquisition of the subsidiaries that was merged with the respective net equities, without application of CVM Instructions nº 319/99 and nº 349/01, that is, without segregation of the amount corresponding to the tax benefit. - Intangible asset acquired and merged  Reassessed In order to comply with ANEEL instructions and avoid the goodwill amortization resulting from the merger of a parent company causing a negative impact on dividends paid to the shareholders, the subsidiaries applied the concepts of CVM Instructions nº 319/99 and nº 349/01 on the acquisition goodwill. A reserve was therefore recorded to adjust the goodwill, set against the equity reserves of the subsidiaries, so that the effect on the equity reflects the tax benefit of the merged goodwill. These changes affected the Company's investment in the subsidiaries, and in order to adjust this, non-deductible goodwill was recorded for tax purposes. 14.2 - Other Intangible assets The Other Intangible Assets balance comprises mainly software with a defined useful life, amortized at 20% p.a., and easement rights, with an indefinite useful life, recovery of which is analysed in accordance with CPC 01 Impairment of Assets. The changes in the balance of corporate interests in the quarter ended March 31, 2010 are as follows: Consolidated December 31, Addition Disposal Amortization March 31, Intangible asset acquired, not merged Historical cost 465,880 - - - 465,880 Accumulated Amortization (118,956) - - (6,820) (125,776) 346,924 - - (6,820) 340,104 Intangible asset acquired and merged  Deductible Historical cost 1,546,716 - - - 1,546,716 Accumulated Amortization (923,824) - - (8,923) (932,747) 622,892 - - (8,923) 613,969 Intangible asset acquired and merged  Reassessed Historical cost 1,680,802 - - - 1,680,802 Accumulated Amortization (467,657) - - (28,945) (496,602) 1,213,145 - - (28,945) 1,184,200 Subtotal - - Other intangible assets 371,439 23,576 (110) (7,877) 387,028 Total 14.3 - Concession Agreements On signing their respective Concession Agreements, the jointly-controlled subsidiaries CERAN, ENERCAN, BAESA and Foz do Chapecó and the indirect subsidiary Paulista Lajeado assumed obligations to the Federal Government in relation to the granting of the concession, as Public Utilities. The liabilities are restated annually by the variation in the General Market Price Index  IGP-M. The subsidiaries record the grant amounts in expense, according to the contractual maturity dates. 46 (Free Translation of the original in Portuguese) FEDERAL GOVERNMENT BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION  ITR Brazilian Corporation Law COMMERCIAL, INDUSTRIAL AND OTHER COMPANIES Date: March 31, 2010 ( 15 ) INTEREST, LOANS AND FINANCING Consolidated March 31, 2010 December 31, 2009 Interest Current and Noncurrent Principal Total Interest Current and Noncurrent Principal Total Current Noncurrent Current Noncurrent At cost LOCAL CURRENCY BNDES - Power Increases 76 6,814 11,959 18,849 86 7,321 13,538 20,945 BNDES - Investment 10,488 325,095 2,322,434 2,658,017 10,168 344,048 2,262,436 2,616,652 BNDES - Purchase of assets 47 966 5,331 6,344 49 661 5,628 6,338 BNDES - Working Capital 233 4,172 45,887 50,292 - Furnas Centrais Elétricas S.A. - 15,769 - 15,769 379 46,028 - 46,407 Financial Institutions 8,994 275,105 62,823 346,922 10,325 181,922 164,054 356,301 Other 558 22,404 29,056 52,018 554 22,181 30,693 53,428 Subtotal FOREIGN CURRENCY IDB 271 3,814 51,571 55,656 260 3,652 51,379 55,291 Financial Institutions 1,215 4,009 47,566 52,790 541 3,920 46,503 50,964 Subtotal Total at cost At Fair Value FOREIGN CURRENCY Financial Institutions 77,229 653,835 388,925 1,119,989 66,608 87,490 941,005 1,095,103 Total Total 47 (Free Translation of the original in Portuguese) FEDERAL GOVERNMENT BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION  ITR Brazilian Corporation Law COMMERCIAL, INDUSTRIAL AND OTHER COMPANIES Date: March 31, 2010 Consolidated March 31, 2010 December 31, Remuneration Amortization Collateral At cost Local currency BNDES - Power Increases CPFL Geração 18,793 20,847 TJLP + 3.1% to 4.3% p.a. 36 to 84 monthly installments from February2003 to December 2008 Guarantee of CPFL Paulista and CPFL Energia CPFL Geração 56 98 UMBND + 4.0% p.a. 72 monthly installments from September 2004 Guarantee of CPFL Paulista and CPFL Energia BNDES - Investment CPFL Paulista - FINEM II 47,741 63,655 TJLP + 5.4% p.a. 48 monthly installments from January 2007 Guarantee of CPFL Energia and receivables CPFL Paulista - FINEM III 100,888 107,614 TJLP + 3.3% p.a. 72 monthly installments from January 2008 Guarantee of CPFL Energia and receivables CPFL Paulista - FINEM IV 234,312 237,325 TJLP + 3.28% to 3.4% p.a. 60 monthly installments from January 2010 Guarantee of CPFL Energia and receivables CPFL Piratininga - FINEM I 17,777 23,702 TJLP + 5.4%p.a. 48 monthly installments from January 2007 Guarantee of CPFL Energia and receivables CPFL Piratininga - FINEM II 59,931 63,927 TJLP + 3.3%p.a. 72 monthly installments from January 2008 Guarantee of CPFL Energia and receivables CPFL Piratininga - FINEM III 99,741 104,990 TJLP + 3.28% to 3.4% p.a. 60 monthly installments from January 2010 Guarantee of CPFL Energia and receivables RGE - FINEM III 61,678 67,285 TJLP + 5.0% p.a. 60 monthly installments from January 2008 Receivables / Reserve account RGE - FINEM IV 164,753 173,424 TJLP + 3.28 to 3.40% p.a. 60 monthly installments from January 2010 receivables / Fiança da CPFL Energia CPFL Santa Cruz 9,320 2,255 TJLP + 2.00% to 2.90% p.a. 54 monthly installments from December 2010 Guarantee of CPFL Energia CPFL Mococa 3,018 3,018 TJLP + 2.9% p.a. 54 monthly installments from January 2011 Guarantee of CPFL Energia and receivables CPFL Jaguari 2,497 2,498 TJLP + 2.9% p.a. 54 monthly installments from December 2010 Guarantee of CPFL Energia and receivables CPFL Leste Paulista 2,022 2,024 TJLP + 2.9% p.a. 54 monthly installments from June 2011 Guarantee of CPFL Energia and receivables CPFL Sul Paulista 3,347 3,350 TJLP + 2.9% p.a. 54 monthly installments from June 2011 Guarantee of CPFL Energia and receivables BAESA 132,120 136,045 TJLP + 3.125% to 4.125%p.a. 144 monthly installments from September2006 Pledge of shares, credit rights and revenue BAESA 27,882 28,058 UMBND + 3.125% p.a. (1) 144 monthly installments from November 2006 Pledge of shares, credit rights and revenue ENERCAN 298,901 307,203 TJLP + 4% p.a. 144 monthly installments from April 2007 Letters of Credit ENERCAN 18,459 18,557 UMBND + 4% p.a. 144 monthly installments from April 2007 Letters of Credit CERAN 265,696 271,336 TJLP + 5% p.a. 168 monthly installments from December 2005 Guarantee of CPFL Energia CERAN 40,018 39,638 UMBND + 5% p.a. (1) 168 monthly installments from February 2006 Guarantee of CPFL Energia CERAN 120,668 123,034 TJLP + 3.69% p.a. (Averageof percentage) 168 monthly installments from November 2008 Guarantee of CPFL Energia Foz do Chapecó 901,115 792,209 TJLP + 2.49% to 2.95% p.a. 192 monthly installments from October 2011 Pledge of Shares, credit rights and those arising from the Concession, blocked income and guarantee of CPFL Energia CPFL Bioenergia 15,540 15,248 TJLP + 1.9% p.a. 144 monthly installments from June 2011 Trust property, credit rights and guarantee ofCPFL Energia CPFL Bioenergia 30,593 30,257 4.5% p.a. 102 monthly installments from June 2011 Trust property, credit rights and guarantee ofCPFL Energia BNDES - Other CPFL Brasil - Purchase of assets 6,344 6,338 TJLP + from 1.94% to 2.84% p.a. 36 monthly installments from May 2009 Linked to the asset acquired CPFL Piratininga - Working capital 50,292 - TJLP + 5.0% 24 monthly installments from February 2011 No guarantee Furnas Centrais Elétricas S.A. CPFL Geração 15,769 46,407 IGP-M + 10% p.a. (2) 24 monthly installments from June 2008 Energy produced by plant Financial Institutions CPFL Paulista Banco do Brasil - Law 8727 38,410 39,314 IGP-M + 7.42% p.a. 240 monthly installments from May 1994 Receivables CPFL Piratininga Banco Alfa 50,000 50,017 105.1% of CDI 1 installment in April 2010 No guarantee CPFL Santa Cruz HSBC 41,681 40,747 CDI + 1.10% p.a. 1 installment in June 2011 Guarantee of CPFL Energia CPFL Geração Banco Itaú BBA 100,557 102,750 106.0% of CDI 1 installment in March 2011 Guarantee of CPFL Energia Banco Alfa 99,485 99,485 105.1% of CDI 1 installment in April 2010 Guarantee of CPFL Energia CERAN Banco Bradesco 16,789 23,988 CDI + 2% p.a. 24 monthly installments from November 2008 No guarantee Other Eletrobrás CPFL Paulista 7,554 8,648 RGR + 6.0% to 9.0% p.a. Monthly installments until July 2016 Receivables and Notas Promissórias CPFL Piratininga 1,292 1,415 RGR + 6% p.a. Monthly installments until July 2016 Receivables and Notas Promissórias RGE 11,921 12,095 RGR + 6% p.a. Monthly installments until June 2020 Receivables and Notas Promissórias CPFL Santa Cruz 4,482 4,660 RGR + 6% p.a. Monthly installments until April 2018 Receivables and Notas Promissórias CPFL Leste Paulista 1,190 1,011 RGR + 6% p.a. Monthly installments until February 2022 Receivables and Notas Promissórias CPFL Sul Paulista 1,730 1,779 RGR + 6% p.a. Monthly installments until July 2018 Receivables and Notas Promissórias CPFL Jaguari 30 31 RGR + 6% p.a. Monthly installments until May 2017 Receivables and Notas Promissórias CPFL Mococa 430 285 RGR + 6% p.a. Monthly installments until February 2022 Receivables and Notas Promissórias Other 23,389 23,504 Local Currency - At cost Foreign currency IDB - Enercan 55,656 55,291 US$ + Libor + 3.5% p.a. 49 quarterly installments from June 2007 Guarantee of CPFL Energia Financial Institutions CPFL Paulista (7) Debt Conversion Bond 5,363 5,207 US$ + Libor6 months + 0.875% p.a. 17 semiannual installments from April 2004 Revenue/Government SP guaranteed C-Bond 8,830 8,462 US$ + 8% p.a. 21 semiannual installments from April 2004 Revenue/Government SP guaranteed Discount Bond 15,717 15,264 US$ + Libor6 months+ 0.8125% p.a. 1 installment in April 2024 Escrow deposits and revenue/ Gov.SP guarantee PAR-Bond 22,880 22,031 US$ + 6% p.a. 1 installment in April 2024 Escrow deposits and revenue/ Gov.SP guarantee Foreign currency - At cost Total at cost Foreign currency At fair Value Financial institution CPFL Paulista Banco do Brasil 103,996 101,233 Yen + 5.7778% p.a. (3) 1 installment in January 2011 No guarantee Banco ABN AMRO Real 392,651 385,969 Yen +1.49% p.a.(4) 1 installment in January 2012 No guarantee CPFL Geração Banco do Brasil 104,141 101,332 Yen + 5.8% p.a. (5) 1 installment in April 2010 Guarantee of CPFL Energia Banco do Brasil 519,201 506,569 Yen + 2.5% to 5.8% p.a. (6) 1 installment in January 2011 Guarantee of CPFL Energia Foreign currency - Fair value Total - Consolidated 48 (Free Translation of the original in Portuguese) FEDERAL GOVERNMENT BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION  ITR Brazilian Corporation Law COMMERCIAL, INDUSTRIAL AND OTHER COMPANIES Date: March 31, 2010 The Company and its subsdiaries hold swaps converting the local cost of currency variation to interest tax variation in reais, corresponding to (1) 169% of CDI (3) 104.5% of CDI (5) 104.2% of CDI (2) 106.5% to 107.0% of CDI (4) 104.98% of CDI (6) 104.5% of CDI (7) As certain assets are dollar indexed, a partial swap of R$ 32.049 was contracted, converting the currency variation to 113% and 113.7 % of the CDI. As shown in the breakdown in the figures above, the Company and its subsidiaries, in compliance with CPC 14 Financial Instruments, classified their debts as (i) financial liabilities not measured at fair value (or measured at cost), and (ii) financial liabilities calculated at fair value through profit or loss. The objective of classification as financial liabilities measured at fair value is to compare the effects of recognition of income and expenses derived from marking to market the derivatives used as a hedge tied to the respective debts in order to obtain more relevant and consistent accounting information. The following figure provides additional information as to the cost value of the debts and the comparison with the respective fair values: March 31, 2010 Value at cost Fair value (accounting balance) Interest - Current and noncurrent Principal Total Foreign Currency Current Noncurrent At fair value CPFL Paulista Banco do Brasil 11,233 93,196 - 104,429 103,996 Banco ABN AMRO Real 3,726 - 391,420 395,146 392,651 CPFL Geração Banco do Brasil 62,270 562,688 - 624,958 623,342 Total Foreign currency - Consolidated The changes in the fair values of these debts are recorded in the financial income (expense) of the Company and its subsidiaries. The gains obtained by marking these debts to market (R$ 4,544) are offset by the effects of R$10,725 obtained by marking to market the derivative financial instruments contracted as a hedge against exchange and interest variations (Note 28), generating a net loss of R$ 6,181. Main funding in the period: Local currency BNDES FINEM IV Investment (CPFL Paulista) - The subsidiary obtained a financing of R$ 345,990 from the BNDES in 2008, part of a FINEM credit line, to be invested in the expansion and modernization of the Electricity System. The amount of R$8,837 was received in the quarter and the remaining estimated balance of R$ 101,025 is scheduled for release by the end of the second quarter of 2010. BNDES  Working Capital (CPFL Piratininga)  The subsidiary obtained a BNDES financing of R$ 50,000 in 2010, part of a BNDES pass-through credit line from Banco Bradesco, to reinforce its cash position. The interest will be capitalized monthly during the grace period, which runs until January 15, 2011, and the principal and interest will be amortized in 24 installments from February 15, 2011. There are no restrictive conditions. 49 (Free Translation of the original in Portuguese) FEDERAL GOVERNMENT BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION  ITR Brazilian Corporation Law COMMERCIAL, INDUSTRIAL AND OTHER COMPANIES Date: March 31, 2010 BNDES  Investimento (Foz do Chapecó)  in 2007, the subsidiary obtained a BNDES financing of R$ 1,633,155 (R$ 832,909 in proportion to the participation of the subsidiary CPFL Geração), for investment in the construction on the Foz do Chapecó Hydropower Plant. The subsidiary received the amount of R$ 180,927 in the quarter, (R$ 92,273 in proportion to the participation of CPFL Geração), and the estimated remaining balance of R$ 70,000 (R$35,700 in proportion to the participation of CPFL Geração) is scheduled for release by the first semester of 2010. The interest and principal will be paid monthly from October 2011. BNDES  Investment (Santa Cruz)  The Company obtained approval for financing of R$ 20,985 by Unibanco in 2008, part of a credit line to be used to acquire equipment and expansion and to upgrade the Electricity System. The Company received R$ 7,063 in the first quarter of 2010 and the estimated balance of R$ 11,692 is scheduled for release by the end of 2010. The interest is paid quarterly during the grace period, after which it will be amortized on a monthly basis, in until 54 installments, together with the principal. RESTRICTIVE COVENANTS The loan and financing agreements are subject to certain restrictive covenants, containing clauses that, among other conditions, require the subsidiaries to maintain certain financial ratios within predefined parameters. Details of these restrictive covenants are presented in the financial statements as of December 31, 2009. The Management of the Company and its subsidiaries monitor these indices systematically and constantly to ensure that the contractual conditions are complied with. In the opinion of Management of the Company and its subsidiaries, all restrictive covenants and clauses are being adequately complied with. 50 (Free Translation of the original in Portuguese) FEDERAL GOVERNMENT BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION  ITR Brazilian Corporation Law COMMERCIAL, INDUSTRIAL AND OTHER COMPANIES Date: March 31, 2010 ( 16 ) DEBENTURES Consolidated March 31, 2010 December 31, 2009 Issued Remuneration Effective rate Amortization Conditions Collateral Interest Current Noncurrent Total Interest Current Noncurrent Total Parent Company 3rd Issue Single series 45,000 CDI + 0.45% p.a. (1) CDI + 0.53% p.a. 3 annual installments from September 2012 Unsecured 3,122 - 450,000 453,122 12,788 - 450,000 462,788 CPFL Paulista 3rd Issue 1st series 64,000 104.4% of CDI p.a. 104.4% CDI + 0.05% p.a. 3 annual installments from December 2011 CPFL Energia guarantee 18,224 - 640,000 658,224 4,618 - 640,000 644,618 4th Issue Single series 175,000 110.3% of CDI p.a. 110.3% CDI + 0.79% p.a. 2 annual installments from July CPFL Energia guarantee 3,840 64,301 109,774 177,915 8,285 64,303 109,601 182,189 CPFL Piratininga 1st Issue 1st series 40,000 104.0% of CDI p.a. 104.0% CDI + 0.16% p.a. 2 annual installments from January 2010 CPFL Energia guarantee 4,136 200,000 - 204,136 17,690 200,000 200,000 417,690 2nd Issue Single series 1 106.45% of CDI p.a. 106.45% CDI + 0.3% p.a. May 2. 2011 Unsecured 4,389 - 100,000 104,389 2,189 - 100,000 102,189 RGE 2nd Issue 1st series 2,620 IGP-M + 9.6% p.a. IGP-M + 9.73% p.a. April 1st. 2011 Unsecured 2,474 555 26,200 29,229 1,630 - 26,200 27,830 3rd Issue 1st series 1 CDI + 0.60% p.a. (2) CDI + 0.71% p.a. 3 annual installments from December 2011 CPFL Energia guarantee 2,926 - 100,000 102,926 741 - 100,000 100,741 2nd series 1 CDI + 0.60% p.a. (3) CDI + 0.71% p.a. 3 annual installments from December 2011 CPFL Energia guarantee 2,986 - 140,000 142,986 6,437 - 140,000 146,437 3rd series 1 CDI + 0.60% p.a. (4) CDI + 0.71% p.a. 3 annual installments from December 2011 CPFL Energia guarantee 567 - 40,000 40,567 1,491 - 40,000 41,491 4th series 1 CDI + 0.60% p.a. (5) CDI + 0.84% p.a. 3 annual installments from December 2011 CPFL Energia guarantee 2,211 - 50,000 52,211 1,103 - 50,000 51,103 5th series 1 CDI + 0.60% p.a. (5) CDI + 0.84% p.a. 3 annual installments from December 2011 CPFL Energia guarantee 2,211 - 50,000 52,211 1,103 - 50,000 51,103 4th Issue Single series 185,000 110.30% of CDI p.a. 110.3% CDI + 0.82% p.a. July 1st. 2011 Unsecured 4,060 - 183,990 188,050 8,758 - 183,804 192,562 - CPFL Leste Paulista 1st Issue Single series 2,400 111.90% of CDI p.a. 111.9% CDI + 0.65%p.a. July 1st. 2011 CPFL Energia guarantee 534 - 23,911 24,445 1,153 - 23,894 25,047 CPFL Sul Paulista 1st Issue Single series 1,600 111.00% of CDI p.a. 111% CDI + 0.6% p.a. July 1st. 2011 CPFL Energia guarantee 353 - 15,946 16,299 762 - 15,936 16,698 CPFL Jaguari 1st Issue Single series 1,000 111.90% of CDI p.a. 111.9% CDI + 0.79% p.a. July 1st. 2011 CPFL Energia guarantee 223 - 9,956 10,179 480 - 9,948 10,428 CPFL Brasil 1st Issue Single series 16,500 111% of CDI p.a. 111% CDI + 0.57% p.a. July 1st. 2011 CPFL Energia guarantee 3,644 - 164,336 167,980 7,862 - 164,221 172,083 CPFL Geração 2nd Issue Single series 425,250 109.8% of CDI 109.8% CDI+ 0.58% p.a. July 1st. 2011 CPFL Energia guarantee 9,289 0 423,600 432,889 20,039 0 423,295 443,334 EPASA 1st Issue Single series 450 112.6% of CDI p.a. 116.9% of CDI p.a. December 1st. 2010 CPFL Energia guarantee 8,812 228,726 - 237,538 3,504 228,473 - 231,977 BAESA 1st series 9,000 CDI + 0.3% p.a. CDI + 0.43% p.a. Quarterly with settlement in August 2016 Letters of Guarantee 289 3,164 17,403 20,856 308 3,164 18,195 21,667 2nd series 9,000 CDI + 0.4% p.a. 106% CDI + 0.12% p.a. Annually with settlement in August 2016 Letters of Guarantee 548 3,085 6,082 9,715 343 3,085 6,075 9,503 The Company and its subsdiaries hold swap converting the local cost of currency variation to interest tax variation in reais. corresponding to (1) 104,4% of CDI (3) 104,85% of CDI (5) 104,87% of CDI (2) 105,07% of CDI (4) 104,9% of CDI The interest on the debentures of subsidiaries will be paid half yearly, except for: (i) the 1 st series of the indirect subsidiary BAESA, which will be paid quarterly; (ii) the 1 st issue of the subsidiary CPFL Piratininga and 1 st series of 2 nd issue of the subsidiary RGE, which will be paid annually. RESTRICTIVE COVENANTS The debentures are subject to certain restrictive covenants and include clauses that require the Company and its subsidiaries to maintain certain financial ratios within pre-established parameters. The details of these restrictive covenants are set forth in the December 31, 2009 financial statements. 51 (Free Translation of the original in Portuguese) FEDERAL GOVERNMENT BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION  ITR Brazilian Corporation Law COMMERCIAL, INDUSTRIAL AND OTHER COMPANIES Date: March 31, 2010 The Management of the Company and its subsidiaries monitor these ratios systematically and constantly to ensure that the conditions are complied with. In the opinion of the managements of the subsidiaries, these restrictive conditions and clauses are being adequately complied with. 52 (Free Translation of the original in Portuguese) FEDERAL GOVERNMENT BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION  ITR Brazilian Corporation Law COMMERCIAL, INDUSTRIAL AND OTHER COMPANIES Date: March 31, 2010 ( 17 ) SUPPLIERS Consolidated Current March 31, December 31, System Service Charges 47,851 34,556 Energy Purchased 637,052 635,148 Electricity Network Usage Charges 133,250 145,317 Materials and Services 107,492 142,480 Regulatory Liability (note 3) 66,077 61,341 Other 2,947 2,506 Total Noncurrent Electricity Network Usage Charges 31,992 42,655 Total ( 18 ) TAXES AND CONTRIBUTIONS PAYABLE Consolidated Current Noncurrent March 31, December 31, 2009 March 31, December 31, 2009 ICMS (State VAT) 333,334 315,906 - - PIS (Tax on Revenue) 12,584 11,712 - - COFINS (Tax on Revenue) 58,762 54,746 1,476 1,639 IRPJ (Corporate Income Tax) 76,271 63,238 - - CSLL (Social Contribution Tax) 23,549 16,600 - - Other 28,116 27,774 - - Total ( 19 ) EMPLOYEE PENSION PLANS The subsidiaries CPFL Paulista, CPFL Piratininga and CPFL Geração, through Fundação CESP, the subsidiary RGE, through Fundação CEEE de Seguridade Social - ELETROCEEE, the subsidiary CPFL Santa Cruz through BB Previdência  Fundo de Pensão Banco do Brasil and the subsidiary CPFL Jaguariúna through IHPREV Fundo de Pensão, sponsor supplementary retirement and pension plans for their employees. The main characteristics of these plans are as follows: I  CPFL Paulista The plans currently in effect for the employee s of the subsidiary CPFL Paulista are a Proportional Paid-Up Supplementary Benefit Plan and a Mixed Benefit Plan. On modification of the Pension Plan in October 1997, the subsidiary recognized an obligation to pay in respect of the plan deficit determined at the time by the external actuaries of Fundação CESP. This deficit will be liquidated in 240 monthly installments and 20 annual installments, maturing in October 2017, plus interest of 6% p.a. and restatement based on the IGP-DI (FGV). Through the addendum to the agreement with Fundação CESP dated January 17, 2008, the payment terms were changed to 238 monthly payments and 19 annual installments, in relation to the base date of December 31, 2007, with final maturity on October 31, 2027. The balance of the liability as of March 31, 2010 is R$510,858 (R$ 508,706 as of December 31, 2009). The contract amount differs from the accounting recording of the subsidiary, which is in conformity with CVM Decision n o 371/00. 53 (Free Translation of the original in Portuguese) FEDERAL GOVERNMENT BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION  ITR Brazilian Corporation Law COMMERCIAL, INDUSTRIAL AND OTHER COMPANIES Date: March 31, 2010 Managers may opt for a Free Benefit Generator Plan  PGBL (Defined Contribution), operated by either Banco do Brasil or Bradesco. II  CPFL Piratininga A Proportional Supplementary Defined Benefit (BSPS) and a Mixed Benefit Plan are currently in effect for CPFL Piratiningas employees. In September 1997, through a contractual instrument of adjustment of reserves to be amortized, Eletropaulo Metropolitana Eletricidade São Paulo S.A. (the predecessor of Bandeirante) recognized an obligation to pay in respect of the plan deficit determined at the time by the external actuaries of Fundação CESP, to be liquidated in 240 monthly installments and 20 annual installments, maturing in October 2017, plus interest of 6% p.a. and restatement based on the IGP-DI (FGV). Under the Contractual Amendment, signed with Fundação CESP on January 17, 2008, the payment terms were amended to 221 monthly payments and 18 annual installments, in relation to the base date of December 31, 2007, with final maturity on May 31, 2026. The balance of the liability as of March 31, 2010 is R$ 151,034 (R$ 150,444 as of December 31, 2009). The contract amount differs from the accounting entries made by the subsidiary, which are in conformity with CVM Decision n o 371/00. Managers may opt for a Free Benefit Generator Plan  PGBL ( Defined Contribution), operated by either Banco do Brasil or Bradesco . III  RGE In the case of employees whose work contracts were transferred from CEEE to RGE, the plan is a defined benefit type plan, with a benefit level equal to 100% of the adjusted average of the most recent salaries, including the presumed Social Security benefit, with a Segregated Net Asset administered by ELETROCEEE. For employees admitted as from 1997, a defined contribution Benefit Generating Plan (PGBL  Plano Gerador de Benefício Livre e de Contribuição Definida) private pension plan was set up with Bradesco Vida e Previdência in January 2006. This plan does not generate any actuarial responsibility for the company. IV  CPFL Santa Cruz The benefits plan of the subsidiary CPFL Santa Cruz, administered by BB Previdência - Fundo de Pensão do Banco do Brasil, is a defined contribution plan. V  CPFL Geração The plans currently in force for the employees of subsidiary CPFL Geração are a Proportional Supplementary Defined Benefit (BSPS) and a Mixed Benefit Plan, along the same lines as the CPFL Paulista plan. With the modification of the Retirement Plan, at that point maintained by CPFL Paulista, in October 1997, a liability was recognized as payable by the subsidiary CPFL Geração, relating to the plan deficit calculated by the external actuaries of Fundação CESP, which is being amortized on a 240 monthly installments and 20 annual installments, maturing in October 2017, plus interest of 6% p.a. and restatement according to the IGP-DI (FGV). Under the Contractual Amendment, signed with Fundação CESP on January 17, 2008, the payment terms were amended to 238 monthly installments and 19 annual installments, in relation to the base date of December 31, 2007, with final maturity on October 31, 2027. The balance of the obligation, as of March 31, 2010, is R$10,278 (R$10,236 as of December 31, 2009). The contract amount differs from the accounting recording of the subsidiary, which is in conformity with CVM Decision n o 371/00. 54 (Free Translation of the original in Portuguese) FEDERAL GOVERNMENT BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION  ITR Brazilian Corporation Law COMMERCIAL, INDUSTRIAL AND OTHER COMPANIES Date: March 31, 2010 Managers may opt for a Free Benefit Generator Plan  PGBL ( Defined Contribution), operated by either Banco do Brasil or Bradesco . VI  CPFL Jaguariúna In November 2005, the companies joined the CMSPREV private pension plan, administered by IHPREV Pension Fund. The plan is a defined contribution plan. VII  Changes in the defined benefit plans March 31, 2010 CPFL Paulista CPFL Piratininga RGE CPFL Geração Consolidated Net actuarial liability at the beginning of the period 351,574 102,610 (10,311) 5,656 449,529 Income recognized in income statement (17,692) (3,514) (294) (299) (21,799) Sponsor's Contributions during the year (15,841) (4,573) (398) (339) (21,151) Net actuarial liability at the end of the year Other contributions 13,312 47 5,691 219 19,269 Total Current 29,119 9,356 2,779 700 41,954 Noncurrent 302,234 85,214 (8,091) 4,537 383,894 Total Expense and income recognized as operating cost in the actuarial report are shown below: 1st quarter 2010 CPFL Paulista CPFL Piratininga RGE CPFL Geração Consolidated Cost of service 275 1,202 288 36 1,801 Interest on actuarial liabilities 73,114 18,883 4,587 1,586 98,170 Expected return on assets (91,072) (23,288) (5,929) (1,921) (122,210) Unrecognized cost of past service - 3 - - 3 Subtotal Expected contributions from participants (9) (314) 467 - 144 Subtotal Decrease of 50% on Prepaid Pension Expense (*) - - 293 - 293 TotalIncome 1st quarter 2009 CPFL Paulista CPFL Piratininga RGE CPFL Geração Consolidated Cost of service 361 1,367 314 41 2,083 Interest on actuarial liabilities 75,754 19,245 4,407 1,633 101,039 Expected return on assets (76,088) (19,389) (4,597) (1,617) (101,691) Unrecognized cost of past service - 3 - - 3 Amortization of unrecognized actuarial gains - - - 16 16 Subtotal 27 73 Expected contributions from participants (8) (324) (274) - (606) Subtotal 19 73 Decrease of 50% on Prepaid Pension Expense (*) - - 75 - 75 Total (Income) Expense 19 73 (*) As the sponsor, RGE matches the participants contributions to this plan, only 50% was recorded, 55 (Free Translation of the original in Portuguese) FEDERAL GOVERNMENT BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION  ITR Brazilian Corporation Law COMMERCIAL, INDUSTRIAL AND OTHER COMPANIES Date: March 31, 2010 The principal premises considered in the actuarial calculations were: CPFL Paulista, CPFL Piratininga and CPFL Geração RGE Nominal discount rate for actuarial liabilities: 10.24% p.a. 10.24% p.a. 10.24% p.a. 10.24% p.a. Nominal Return Rate on Assets: (*) (**) 11.28% p.a. 10.24% p.a. Estimated Rate of nominal salary increase: 6.08% p.a. 6.08% p.a. 6.08% p.a. 6.08% p.a. Estimated Rate of nominal benefits increase: 0.0% p.a. 0.0% p.a. 0.0% p.a. 0.0% p.a. Estimated long-term inflation rate (basis for establishing nominal rates above) 4.0% p.a. 4.0% p.a. 4.0% p.a. 4.0% p.a. General biometric mortality table: AT-83 AT-83 AT-83 AT-83 Biometric table for the onset of disability: TÁBUA MERCER TÁBUA MERCER Light-Average Light-Average Expected turnover rate: 0.30 / (Service time +1) 0.30 / (Service time +1) null null Likelihood of reaching retirement age: 100% when a beneficiary of the Plan first become eligible 100% when a beneficiary of the Plan first become eligible (*) CPFL Paulista and CPFL Geração 14.36% p.a. and CPFL Piratininga 14.05% p.a. (**) CPFL Paulista and CPFL Geração 13.05% p.a. and CPFL Piratininga 12.84% p.a. ( 20 ) REGULATORY CHARGES Consolidated March 31, December 31, Fee for the Use of Water Resources 3,377 3,549 Global Reverse Fund - RGR 10,468 9,876 ANEEL Inspection Fee 1,934 1,923 Fuel Consumption Account - CCC 44,216 9,392 Energy Development Account - CDE 40,033 38,259 Total ( 21 ) RESERVE FOR CONTINGENCIES Consolidated March 31, 2010 December 31, 2009 Reserve for contingencies - Gross Escrow Deposits related to Contingencies (1) Reserve for Contingencies, net Other escrow deposits Reserve for contingencies - Gross Escrow Deposits related to Contingencies (1) Reserve for Contingencies, net Other escrow deposits Labor Various 42,864 39,108 3,756 92,724 42,752 40,870 1,882 86,880 Civil General Damages 10,526 10,526 - 72,816 9,897 9,517 380 49,917 Tariff Increase 12,805 3,736 9,069 5,420 12,249 3,736 8,513 5,332 Energy Purchased - Other 13,398 6,196 7,202 9,381 11,966 6,196 5,770 9,478 36,729 20,458 16,271 87,617 34,112 19,449 14,663 64,727 Tax FINSOCIAL 18,614 18,614 - 34,420 18,601 18,601 - 34,397 Increase in basis - PIS and COFINS 795 721 74 428 866 721 145 301 Interest on Shareholders Equity - PIS and COFINS 9,987 9,800 187 187 9,800 9,800 - - Income Tax 67,184 47,601 19,583 459,961 63,914 44,537 19,377 453,804 Other 7,979 5,591 2,388 11,011 7,807 5,693 2,114 14,397 104,559 82,327 22,232 506,007 100,988 79,352 21,636 502,899 Total The change in the balances related to reserve for contingencies and escrow deposits are shown below: 56 (Free Translation of the original in Portuguese) FEDERAL GOVERNMENT BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION  ITR Brazilian Corporation Law COMMERCIAL, INDUSTRIAL AND OTHER COMPANIES Date: March 31, 2010 Consolidated December 31, Addition Reversal Payment Monetary Restatement March 31, 2010 Labor 42,752 2,273 (168) (1,993) - 42,864 Civil 34,112 3,408 (355) (436) - 36,729 Tax 100,988 3,086 - - 485 104,559 Reserve for Contingencies - Gross Escrow Deposits (1) + (2) The reserves for contingencies were based on appraisal of the risks of losing litigation to which the Company and its subsidiaries are parties, where a loss is probable in the opinion of the legal advisers and the management of the Company and its subsidiaries. Details of the nature of the provisions for contingencies and judicial deposits are presented in the financial statements as of December 31, 2009. Possible Losses - The Company and its subsidiaries are parties to other suits processes and risks in which management, supported by its legal advisers, believes that the chances of a successful outcome are possible, due to a solid defensive base in these cases. These questions do not yet indicate a trend in the decisions of the courts or any other decision in similar proceedings considered probable or remote, and therefore no provision has been established for these. As of March 31, 2010, the claims relating to possible losses were as follows: (i) R$306,018 for labor suits (R$ 294,825 as of December 31, 2009); (ii) R$ 486,710 for civil suits, mainly for suits for personal injuries, environmental damages and tariff increases (R$ 472,710 as of December 31, 2009); and (iii) R$ 700,299 in respect of tax suits, relating basically to Income Tax, ICMS, FINSOCIAL and PIS and COFINS (R$ 625,369 as of December 31, 2009). Based on the opinion of their legal advisers, Management of the Company and of its subsidiaries consider that there are no significant contingent risks that are not covered by adequate provisions in the Financial Statements, or that might result in the significant impact on future earnings. 57 (Free Translation of the original in Portuguese) FEDERAL GOVERNMENT BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION  ITR Brazilian Corporation Law COMMERCIAL, INDUSTRIAL AND OTHER COMPANIES Date: March 31, 2010 ( 22 ) OTHER ACCOUNTS PAYABLE Consolidated Current Noncurrent March 31, December 31, March 31, December 31, Consumers and Concessionaires 55,417 50,974 - - Regulatory Liability (note 3 ) 241,799 246,806 28,784 1,928 Energy Efficiency Program - PEE 63,986 55,889 53,931 56,915 Research & Development - P&D 103,165 99,623 16,569 12,636 National Scientific and Technological Development Fund - FNDCT 4,711 4,655 - - Energy Research Company - EPE 2,005 1,983 - - Fund for Reversal - - 17,750 17,751 Advances 7,359 8,940 62,738 60,772 Interest on Compulsory Loan 1,740 2,917 - - Provision for Environmental Expenses 2,455 2,483 3,859 2,628 Payroll 6,634 8,064 - - Profit sharing 40,082 32,433 - - TAC ANEEL fine (DEC/FEC and voltage level) 8,755 10,877 - - Other 57,574 58,970 8,175 8,910 Total ( 23 ) SHAREHOLDERS EQUITY The shareholders' participations in the Company's equity as of March 31, 2010 and December 31, 2009 are distributed as follows: Amount of shares March 31, 2010 December 31, 2009 Shareholders Common Shares Interest % Common Shares Interest % VBC Energia S.A. 122,948,720 25.62 122,948,720 25.62 BB Carteira Livre I FIA 149,233,727 31.10 149,233,727 31.10 Bonaire Participações S.A. 60,713,511 12.65 60,713,511 12.65 BNDES Participações S.A. 40,526,739 8.44 40,526,739 8.44 Board Members 112 - 112 - Executive Officers 14,759 - 6,450 - Other Shareholders 106,473,370 22.19 106,481,679 22.19 Total Dividends payable 58 (Free Translation of the original in Portuguese) FEDERAL GOVERNMENT BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION  ITR Brazilian Corporation Law COMMERCIAL, INDUSTRIAL AND OTHER COMPANIES Date: March 31, 2010 Parent Company March 31, 2010 December 31, 2009 Dividends payable VBC Energia S.A. 167,809 167,809 BB Carteira Livre I FIA 203,685 203,685 Bonaire Participações S.A. 82,866 82,866 BNDES Participações S.A. 55,314 55,314 Brumado Holdings S.A. 23,545 23,545 Other Shareholders 138,794 138,834 Total ( 24 ) GROSS SALES AND SERVICES INCOME Consolidated No, of Consumers (*) GWh (*) R$ Thousand Revenue from Eletric Energy Operations 1st quarter 1st quarter 1st quarter 1st quarter 1st quarter 1st quarter Consumer class Residential 5,737,724 5,601,323 3,284 3,138 1,390,914 1,206,906 Industrial 77,785 77,943 3,781 3,468 998,491 878,316 Commercial 496,614 494,599 2,020 1,886 730,678 637,243 Rural 236,137 235,707 555 565 110,091 101,420 Public Administration 44,208 42,949 266 253 91,278 80,837 Public Lighting 8,008 7,311 355 348 75,502 67,414 Public Services 6,974 6,586 423 416 115,353 102,839 Billed 6,607,450 6,466,418 10,684 10,074 3,512,307 3,074,975 Own Consumption 757 646 9 8 - - Unbilled (Net) - 46,759 27,232 Emergency Charges - ECE/EAEE - 3 - Regulatory assets and liabilities (note 3) - 34,956 (60,884) Reclassification to Network Usage Charge - TUSD - (1,595,493) (1,472,433) Captive Consumers Electricity sales to final consumers Furnas Centrais Elétricas S.A. 746 746 85,718 87,218 Other Concessionaires, Licensees and Authorized 1,540 1,579 123,742 174,811 Current Electric Energy 321 214 1,631 22,516 Electricity sales to wholesaler Revenue due to Network Usage Charge - TUSD - Captive Consumers 1,595,493 1,472,433 Revenue due to Network Usage Charge - TUSD - Free Consumer 240,479 180,554 Regulatory assets and liabilities (note 3) - Low Income Consumer´s Subsidy 952 17,111 Other Revenue and Income 62,260 64,222 Other operating revenues Total (*) Information not reviewed by the independent accountants In compliance with ANEEL Order 4,722 of December 18, 2009, which sets out the basic procedures for preparing financial statements, the subsidiaries reclassified certain revenue amounts posted under the heading Electric Energy Supplied (a sales operation), to Other Operating Revenue (a distribution operation), under the heading of Revenue due to Network Usage Revenue  TUSD  Captive Consumer. ( 25 ) COST OF ELECTRIC ENERGY 59 (Free Translation of the original in Portuguese) FEDERAL GOVERNMENT BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION  ITR Brazilian Corporation Law COMMERCIAL, INDUSTRIAL AND OTHER COMPANIES Date: March 31, 2010 Consolidated GWh (*) R$ Thousand 1st quarter 2010 1st quarter 1st quarter 2010 1st quarter Electricity Purchased for Resale Energy Purchased in Restricted Framework - ACR Itaipu Binacional 2,733 2,720 260,761 337,623 Furnas Centrais Elétricas S.A. 406 425 36,997 36,908 CESP - Cia Energética de São Paulo 421 471 41,220 43,459 Cia de Geração Térmica Energia Elétrica - CGTEE 38 56 3,906 5,358 Duke Energy Inter, Ger, Paranapanema S.A. 23 22 1,932 1,777 Tractebel Energia S.A. 2,019 1,553 294,664 215,590 Petróleo Brasileiro S.A. Petrobrás 418 415 52,368 47,069 CHESF - Cia Hidro Elétrica do São Francisco 314 342 28,488 28,541 CEMIG - Cia Energética de Minas Gerais 288 299 35,669 35,870 Termorio S.A. 61 100 20,345 24,050 Enguia Gen 2 - 2,163 1,781 AES Uruguaiana Ltda, - 128 - 5,171 Câmara de Comercialização de Energia Elétrica - CCEE 1,014 962 7,885 51,757 Copel Geração e Transmissão S.A. 185 85 18,414 16,675 COOMEX Empresa Operadora do Mercado Energético Ltda, - 11 - 1,619 Companhia Energética Santa Clara - CESC 37 37 4,749 5,088 Queiroz Galvão Energética S.A. 59 83 8,340 11,676 PROINFA 286 123 49,580 46,559 Other 1,076 1,182 126,556 144,057 Energy Purchased in the Free Market - ACL 3,443 3,353 264,922 293,759 Regulatory assets and liabilities (note 3) - - 197,631 (27,796) Credit of PIS and COFINS - - (132,075) (120,871) Subtotal Electricity Network Usage Charge Basic Network Charges 229,230 219,801 Transmission from Itaipu 20,426 19,537 Connection Charges 12,931 11,913 Charges of Use of the Distribution System 6,728 9,947 System Service Charges - ESS 39,045 49,458 Reserve Energy charges 1,680 - Regulatory assets and liabilities (note 3) 33,101 (48,885) Credit of PIS and COFINS (30,554) (24,801) Subtotal Total (*) Information not reviewed by the independent accountants In compliance with ANEEL Order no 4,722/2009, the subsidiaries reclassified amounts relating to the PROINFA quota, in relation to amounts billed to free consumers and own-power producers, from Cost of the Electric Energy Service, Energy Purchased for Resale to Deductions from Operating Income, Consumer Charges  Other  PROINFA, amounting to R$ 10,898 and R$ 5,626, respectively, for the first quarter of 2010 and the first quarter of 2009. ( 26 ) OPERATING EXPENSES 60 (Free Translation of the original in Portuguese) FEDERAL GOVERNMENT BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION  ITR Brazilian Corporation Law COMMERCIAL, INDUSTRIAL AND OTHER COMPANIES Date: March 31, 2010 Parent Company Consolidated 1st quarter 1st quarter 1st quarter 1st quarter Sales Expenses Personnel - - 17,671 16,252 Materials - - 630 527 Outside Services - - 17,220 16,757 Allowance for Doubtful Accounts - - 11,773 (3,109) Depreciation and Amortization - - 2,187 2,767 Collection Tariffs and Services - - 11,309 11,478 Other - - 3,120 3,020 Total - - General and Administrative Expenses Personnel 870 638 41,502 31,899 Materials 15 8 2,710 1,451 Outside Services 2,802 1,813 44,518 39,931 Leases and Rentals 23 39 1,387 1,074 Depreciation and Amortization 30 30 5,604 6,016 Publicity and Advertising - 35 499 520 Legal, Judicial and Indemnities - 372 10,832 6,773 Donations, Contributions and Subsidies - - 1,131 1,188 Other 1,056 877 10,158 9,089 Total Other Operating Expenses Inspection Fee - - 5,423 6,119 Loss on the write-off of noncurrent assets - - 1,431 4,490 Free Energy adjustment (note 3 a,2) - - 2,527 - Other - - 468 356 Total - - Intangible of concession amortization 35,362 37,187 44,688 46,724 Total operating expenses ( 27 ) FINANCIAL INCOME AND EXPENSES 61 (Free Translation of the original in Portuguese) FEDERAL GOVERNMENT BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION  ITR Brazilian Corporation Law COMMERCIAL, INDUSTRIAL AND OTHER COMPANIES Date: March 31, 2010 Parent Company Consolidated 1st quarter 1st quarter 1st quarter 1st quarter Financial Income Income from Financial Investments 9,861 4,471 29,882 22,850 Arrears of interest and fines 22 3 32,923 28,773 Restatement of tax credits 169 1,060 1,187 1,270 Restatement of Escrow Deposits 187 - 9,324 12,926 Monetary and Exchange Variations - - 9,706 19,914 Interest - CVA and Parcel "A" (Note 3) - - (1,512) 17,359 Discount on purchase of ICMS credit - - 2,003 1,029 Other 2,385 2,696 15,383 11,820 Total Financial Expense Debt Charges (9,843) (13,992) (125,777) (143,463) Monetary and Exchange Variations (153) 694 (31,109) (25,480) Other (1,158) (2,541) (18,005) (9,958) Total Net financial income (expense) ( 28 ) FINANCIAL INSTRUMENTS AND OPERATING RISKS a) Classification of the financial instruments The financial instruments are classified as: Financial assets, in the categories: (i) loans and receivables, (ii) calculated at fair value through profit or loss, (iii) held-to-maturity investments and, (iv) available for sale. Classification is based on the following criteria: i. Loans and receivables These are financial assets with fixed or calculable payments that are not quoted in an active market. These financial assets are recorded at historic cost by the amortized cost method. The main financial assets of the Company and its subsidiaries classified in this category are: (i) consumers, concessionaires and licensees (Note 5), (ii) dividends and interest on capital (Note 12) and (iii) other credits (Note 11). ii. Calculated at fair value through profit or loss These are financial assets that are (i) maintained for short-term trading, (ii) designated at fair value with the objective of comparing the effects of recognition of income and expenses in order to obtain more relevant and consistent accounting information or, (iii) derivatives. These assets are recorded at their fair values and, in the case of any subsequent change in these fair values, they are set against the income statement of the Company. The main financial assets of the Company and its subsidiaries classified in this category are: (i) cash and cash equivalents and short-term financial investments (Note 4) and (ii) derivatives. iii. Held-to-maturity investments 62 (Free Translation of the original in Portuguese) FEDERAL GOVERNMENT BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION  ITR Brazilian Corporation Law COMMERCIAL, INDUSTRIAL AND OTHER COMPANIES Date: March 31, 2010 These are non derivative financial assets with fixed or calculable payments and defined maturities, which the Company and its subsidiaries intend to maintain until maturity. The financial assets in this classification are recorded at historic cost by the amortized cost method. The Company classifies the in this category the security receivable from CESP (Note 6). iv. Available for sale Refers to the financial assets that do not fall into any of the above classifications or that are designated as available for sale. These financial assets are recorded at the respective fair values and, in the case of any subsequent change in these fair values, they are set against the Companys equity. The Company and its subsidiaries do not have financial assets classified in this category. Financial liabilities, in the categories: (i) calculated at fair value through profit or loss, (ii) not calculated at fair value through profit or loss. They are classified in accordance with the following criteria: i. Calculated at fair value through profit or loss These are financial liabilities that are: (i) maintained for short-term trading, (ii) denominated at fair value with the objective of comparing the effects of recognition of income and expenses in order to obtain more relevant and consistent accounting information or, (iii) derivatives. These liabilities are recorded at their fair values and, in the case of any change in the calculation of these subsequent fair values, they are set against the income statement of the Company. The Company and its subsidiaries classified the following financial liabilities in this category: (i) certain debts in foreign currencies (Note 15) and, (ii) derivatives. ii. Not calculated at fair value through profit or loss These are other financial liabilities that do not fall into the above category. The financial liabilities in this category are recorded and amortized basically by the amortized cost method. The main financial liabilities classified in this category are: (i) suppliers (note 17), (ii) loans and financing (Note 15), (iii) debt charges (Note 15), (iv) debenture charges (Note 16), (v) debentures (Note 16) and (vi) other accounts payable (Note 22). b) Risk Considerations: The business of the Company and its subsidiaries comprises principally generation, sale and distribution of electric energy. As public service concessionaires, the operations and/or tariffs of its principal subsidiaries are regulated by ANEEL. The principal market risk factors that affect the business are the following: Exchange rate risk: This risk derives from the possibility of the subsidiaries incurring losses and cash constraints on account of fluctuations in exchange rates, increasing the balances of foreign currency denominated liabilities. The exposure in relation to raising funds in foreign currency is largely covered by contracting swap operations, which allow the Company and its subsidiaries to exchange the original risks of the operation for the cost of the variation in the CDI. 63 (Free Translation of the original in Portuguese) FEDERAL GOVERNMENT BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION – ITR Brazilian Corporation Law COMMERCIAL, INDUSTRIAL AND OTHER COMPANIES Date: March 31, 2010 The Company’s subsidiaries are also exposed in their operations to exchange variations on the purchase of electric energy from Itaipu. The compensation mechanism - CVA protects the companies against possible losses. Interest Rate Risk: This risk derives from the possibility of the Company and its subsidiaries incurring losses due to fluctuations in interest rates that increase financial expenses on loans, financing and debentures. The subsidiaries have also tried to increase the portion of loans tied to the variation in the TJLP, an index less susceptible to the oscillations of the financial market. Credit Risk: This risk arises from the possibility of the subsidiaries incurring losses resulting from difficulties in receiving amounts billed to customers. This risk is evaluated by the subsidiaries as low, as it is spread over the number of customers and in view of the collection policy and cancellation of supply to defaulting consumers. Risk of Energy Shortages: The energy sold by the subsidiaries is basically generated by hydropower plants. A prolonged period of low rainfall, together with an unforeseen increase in demand, could result in a reduction in the volume of water in the power plants’ reservoirs, compromising the recovery of their volume, and resulting in losses due to the increase in the cost of purchasing energy or a reduction in revenue due to the introduction of another rationing program, as in 2001. According to the Annual Energy Operation Plan – PEN 2009, drawn up by the National Electricity System Operator, the risk of any energy deficit for 2010 is very low, which eliminates any possibility of another energy rationing program. Risk of Acceleration of Debts: The Company and its subsidiaries have loan agreements, financing and debentures with restrictive clauses (covenants) normally applicable to these kinds of operation, related to compliance with economic and financial ratios, cash generation, etc. These covenants are monitored appropriately and do not restrict the capacity to operate normally. Management of Risks on Financial instruments The Company and its subsidiaries maintain certain operating and financial policies and strategies with a view to ensuring the liquidity, security and profitability of their assets. As a result, control and follow-up procedures are in place on the transactions and balances of financial instruments, for the purpose of monitoring the risks and current rates in relation to those used in the market. Risk management controls: In order to manage the risks inherent to the financial instruments and to monitor the procedures established by management, the Company and its subsidiaries use the MAPS software system to calculate the VaR - Value at Risk, and Mark to Market, Stress Testing and Duration of the instruments, and assesses the risks to which the Company and its subsidiaries are exposed. Historically, the financial instruments contracted by the Company and the subsidiaries supported by these tools have produced adequate risk mitigation results. We stress that the Company and its subsidiaries contract derivatives, always with the appropriate levels of approval, only in the event of exposure that management regards as a risk. The Company and its subsidiaries do not enter into transactions involving exotic or speculative derivatives. Furthermore, the Company and its subsidiaries meet the requirements of the Sarbanes-Oxley Law, and accordingly have internal control policies that aim for a strict control environment to minimize the exposure to risks. c) Valuation of Financial Instruments The estimates of the market value of the financial instruments were based on pricing models, applied individually for each transaction, taking into consideration the future payment flows, based on the conditions contracted, discounted to present value at market interest rates, based on information obtained from the BM&F, BOVESPA and ANDIMA websites. 64 (Free Translation of the original in Portuguese) FEDERAL GOVERNMENT BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION – ITR Brazilian Corporation Law COMMERCIAL, INDUSTRIAL AND OTHER COMPANIES Date: March 31, 2010 Accordingly, the market value of a security corresponds to its maturity value (redemption value) marked to present value by the discount factor (relating to the maturity date of the security) obtained from the market interest graph. In the case of specific electricity sector operations, where there are no similar transactions in the market and with low liquidity, mainly related to regulatory aspects and credits receivable from CESP, the subsidiaries assumed that the market value is represented by the respective book value. This is due to the uncertainties reflected in the variables which have to be taken into consideration in creating a pricing model. In addition to the assets and financial liabilities calculated at fair value through profit or loss, the Company and its subsidiaries have other financial liabilities not calculated at fair value. The market values of these financial instruments as of March 31, 2010 and December 31, 2009, applying the above methodology,presented only for comparison, are shown below: Parent Company March 31, 2010 December 31, 2009 Accounting balance Fair value Accounting balance Fair value Debentures (note 16) (453,122) (458,997) (462,788) (468,993) Total Consolidated March 31, 2010 December 31, 2009 Accounting balance Fair value Accounting balance Fair value Loans and financing (note 15) (3,256,657) (3,036,021) (3,206,326) (2,958,353) Debentures (note 16) (3,125,867) (3,164,007) (3,351,478) (3,392,071) Total d) Derivatives As previously mentioned, the Company and its subsidiaries use derivatives as a hedge against the risks of variations in exchange and interest rates, without any speculative purposes. The Company and its subsidiaries have an exchange hedge compatible with the net exposure to exchange risks, including all the assets and liabilities tied to exchange variation. The hedge instruments contracted by the Company and its subsidiaries are currency or interest rate swaps with no leverage component, margin call requirements or daily or periodical adjustments. As terms of the majority of the derivatives contracted by the Company and its subsidiaries are fully aligned with the debts protected, and in order to obtain more relevant and consistent accounting information through the recognition of income and expenses, the respective debts were denominated, for accounting purposes, at fair value. Other debts with different terms from the derivatives contracted as a hedge continue to be recorded at cost. Furthermore, the Company and its subsidiaries do not use hedge accounting for derivative operations. As of March 31, 2010, the Company and its subsidiaries had the following swap operations: 65 (Free Translation of the original in Portuguese) FEDERAL GOVERNMENT BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION – ITR Brazilian Corporation Law COMMERCIAL, INDUSTRIAL AND OTHER COMPANIES Date: March 31, 2010 Market values (book values) Company / strategy / Counterparts Asset (Liability) Market values, net Values at cost, net Gain (Loss) on marking to market Currency / index Maturity range Notional Trading market Derivatives for protection of debts designated at fair value Exchange variation hedge CPFL Paulista ABN - (9,326) (9,326) (2,783) (6,543) yen Jan 2012 376,983 Over-the-counter Banco do Brasil 4,539 - 4,539 5,317 (778) yen Jan 2011 79,466 Over-the-counter CPFL Geração Banco do Brasil 4,591 - 4,591 7,995 (3,404) yen Apr 2010 to Jan 2011 486,760 Over-the-counter Subtotal Derivatives for protection of debts not designated at fair value Exchange variation hedge CPFL Paulista HSBC (42) - (42) (46) 4 dollar Apr 2010 22,474 Over-the-counter Santander 56 - 56 54 2 dollar Apr 2010 8,646 Over-the-counter CPFL Geração HSBC (525) - (525) (541) 16 dollar Apr 2010 to Sep 2010 68,436 Over-the-counter Hedge interest rate variation (1) CPFL Energia Citibank 278 (1,430) (1,152) 31 (1,183) CDI + spread Mar 2010 to Sep 2014 450,000 Over-the-counter RGE Santander 493 - 493 159 334 CDI Jan 2010 to Dec 2013 280,000 Over-the-counter Citibank 136 (11) 125 60 65 CDI Jun 2010 to Dec 2013 100,000 Over-the-counter Hedge interest rate variation (2) CPFL Geração Unibanco 139 - 139 91 48 IGP-M Jun 2010 25,701 Over-the-counter Santander 137 - 137 88 49 IGP-M Jun 2010 25,701 Over-the-counter HSBC 137 - 137 89 48 IGP-M Jun 2010 25,701 Over-the-counter Subtotal Total Current 9,839 - Noncurrent 100 (10,767) Total For further details of terms and informationa bout debts and debentures, see Notes 15 and 16 (1) The interest rate hedge swaps have half-yearly validity, so the notional value reduces in accordance with amortization of the debt. (2) The interest rate hedge swaps have monthly validity, so the notional value reduces in accordance with amortization of the debt. In spite of the net losses determined by marking the derivatives shown above to market, the effects were minimized by the option exercised by the Company and its subsidiaries also to mark to market the debts tied to hedge instruments (note 15). The Company and its subsidiaries have recorded gains and losses on their derivatives. However, as these derivatives are used as a hedge, these gains and losses minimized the impact of variations in exchange and interest rates on the protected indebtedness. For the quarter ended in March 31, 2010 and 2009, the derivatives resulted in the following impacts on the consolidated result: Gain (loss) Company Hedged risk / Operation Account March 31, March 31, CPFL Energia Interest rate variation Financial expense - Swap transactions 98 (84) CPFL Energia Mark to market Financial expense - Adjustment to fair value (251) 778 CPFL Paulista Exchange variation Financial expense - Swap transactions (789) (76,453) CPFL Paulista Mark to market Financial expense - Adjustment to fair value 685 30,758 CPFL Piratininga Exchange variation Financial expense - Swap transactions - (218) CPFL Piratininga Mark to market Financial expense - Adjustment to fair value - (126) CPFL Geração Exchange variation Financial expense - Swap transactions 2,793 (85,427) CPFL Geração Interest rate variation Financial expense - Swap transactions 458 (1,088) CPFL Geração Mark to market Financial expense - Adjustment to fair value 832 9,365 RGE Exchange variation Financial expense - Other financial exp - (4,820) RGE Interest rate variation Financial expense - Other financial exp 182 17 RGE Mark to market Financial expense - Derivatives adjust fair value 106 732 66 (Free Translation of the original in Portuguese) FEDERAL GOVERNMENT BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION – ITR Brazilian Corporation Law COMMERCIAL, INDUSTRIAL AND OTHER COMPANIES Date: March 31, 2010 Other exchange exposure It should be noted that the indirect subsidiary ENERCAN has no swaps, as an exchange hedge, in relation to the debt of R$ 152,115 (R$ 74,115 in proportion to the participation of the subsidiary CPFL Geração) to the BID and BNDES of the portion tied to the basket of currencies, since a percentage of its tariff adjustments covers the exchange variation in the tariff period. In spite of the existence of a natural hedge against this exposure, the effect of exchange variations on these debts generated a loss of R$ 3,559 (R$ 1,734 in proportion to the participation of CPFL Geração) in the first quarter of 2010 and a loss of R$ 2,469 (R$ 1,203 in proportion to the participation of CPFL Geração) in the same period of 2009 . The subsidiary CPFL Paulista also has a total indebtedness in foreign currency of R$ 549,437. As a hedge against exchange exposure, it contracted derivatives used as a hedge directly tied to the indebtedness of R$496,647. To minimize the exchange exposure, the subsidiary also contracted a non tied derivative of R$32,049 and also has sufficient assets indexed in dollars (fund tied to foreign currency loans – Note 11) to offset any exchange impact. e) Sensitivity Analysis In compliance with CVM Instruction n° 475/08, the Company and its subsidiaries performed sensitivity analyses of the main risks to which their financial instruments (including derivatives) are exposed, mainly comprising variations in exchange and interest rates, as shown below: Exchange variation If the level of exchange exposure at March 31, 2010 were maintained, the simulation of the consolidated effects by type of financial instrument for three different scenarios would be: Consolidated Exchange Exchange Exchange Instruments Exposure Risk depreciation of depreciation of depreciation of 9%* 25%** 50%** Financial asset instruments 19,621 apprec,dollar 1,807 4,905 9,811 Financial liability instruments (194,861) apprec,dollar (17,943) (48,720) (97,431) Derivatives - Plain Vanilla Swap 102,122 apprec,dollar 9,404 25,532 51,062 Financial liability instruments (1,119,989) apprec,yen (103,132) (280,015) (559,995) Derivatives - Plain Vanilla Swap 1,119,989 apprec,yen 103,132 280,015 559,995 - * In accordance with exchange graphs contained in information provided by the BM&F **In compliance with CVM Instruction 475/08 Variation in interest rates Supposing that (i) the scenario of exposure of the financial instruments indexed to variable interest rates as of March 31, 2010 were to be maintained, and (ii) the respective accumulated annual indexes as of that date were to remain stable (CDI of 8.96% p.a.; IGP-M of 1.94% p.a.; TJLP of 6.06% p.a.), the effects on the consolidated financial statements for the next 12 months would be a net financial expense of R$401,844. In the event of fluctuations in the indexes in accordance with the three scenarios described, the effect on the net financial expense would as follows: 67 (Free Translation of the original in Portuguese) FEDERAL GOVERNMENT BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION – ITR Brazilian Corporation Law COMMERCIAL, INDUSTRIAL AND OTHER COMPANIES Date: March 31, 2010 Consolidated Instruments Exposure Risk Scenario I* Raising index by Raising index by 25%** 50%** Financial asset instruments 2,491,106 CDI variation 47,331 55,801 111,600 Financial liability instruments (3,961,989) CDI variation (75,277) (88,748) (177,499) Derivatives - Plain Vanilla Swap (1,235,011) CDI variation (23,465) (27,665) (55,328) Financial asset instruments 96,953 IGP-M variation 5,972 470 940 Financial liability instruments (83,409) IGP-M variation (5,138) (405) (810) Derivatives - Plain Vanilla Swap 12,073 IGP-M variation 744 59 117 Financial liability instruments (2,615,775) TJLP variation 4,970 (39,628) (79,258) Financial liability instruments (30,596) Interest at pre-fixed rates (1,377) (1,377) (1,377) * The CDI, IGP-M and TJLP indexes considered of 10.86%, 8.10% and 5.87%, respectively, were obtained from information available in the market **In compliance with CVM Instruction 475/08 ( 29 ) RELEVANT FACT CPFL Bio Buriti, CPFL Bio Ipê and CPFL Bio Pedra The subsidiaries CPFL Bio Buriti, CPFL Bio Ipê and CPFL Bio Pedra were set up in March, 2010, in the State of São Paulo, to develop three thermal power plants powered by sugarcane waste and straw (biomass), through a partnership agreement with Grupo Pedra Agroindustrial. The aggregate potential installed capacity is 145MW, of which 88.63 MW will be exported to CPFL in the harvest period. The investments in the three projects are estimated at approximately R$ 366 million. T he operations are scheduled to commence in June 2011 for the UTEs Bio Buriti and Bio Ipê, and April 2012 for the UTE Bio Pedra. The subsidiary CPFL Brasil holds 100% of the total capital of these subsidiaries. ( 30 ) SUBSEQUENT EVENT 30. 1 Capital Increase The EGM/AGM held on April 8, 2010, approved capital increases of R$ 37,160, R$ 7,852 and R$ 15,743, respectively, for the subsidiaries CPFL Paulista, CPFL Piratininga and RGE in relation to capitalization of the tax benefit of the premium determined in 2009. Issue of 13,785,137 new common shares and 23,374,669 preferred shares was approved for CPFL Paulista. The EGM/AGM of CPFL Energia held on April 26, 2010, approved the merger of all the shares held by the minority shareholders of the subsidiaries CPFL Leste Paulista, CPFL Jaguari, CPFL Sul Paulista, CPFL Mococa, Jaguari Geração, CPFL Serviços and CPFL Santa Cruz with the equity of CPFL Energia and conversion of these companies into wholly-owned subsidiaries. Accordingly, the CPFL Energia capital increased by R$ 52,249, from R$ 4,741,175 to R$ 4,793,424 with the issue of 1,226,192 new common shares. 68 (Free Translation of the original in Portuguese) FEDERAL GOVERNMENT BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION – ITR Brazilian Corporation Law COMMERCIAL, INDUSTRIAL AND OTHER COMPANIES Date: March 31, 2010 The Share Merger provides for the possibility for shareholders of the Companies that disagree with the decision to exercise the right to withdraw, provided this intention is stated by May 26, 2010. 30. 2 Distribution of Dividend and Interest on Capital The EGM/AGM held on April 26, 2010 approved the allocation of net income for 2009, by (i) recording a statutory reserve of R$ 64,323; (ii) declaration of an interim dividend of R$ 571,671, already paid to the shareholders on September 30, 2009, and (iii) declaration of an additional dividend of R$ 655,017. The additional dividend was paid in full on April 30. 30.3 Public Distribution of Debentures As agreed in a Meeting of the Board of Directors held on April 1, 2010, the subsidiary CPFL Piratininga issued in April, 2010, 260 simple subordinated debentures, not convertible into shares, in a single series, for public distribution, with restricted placement efforts and underwritten by the Company. The debentures, with a unit par value of R$1,000, amounting a total of R$ 260,000, will bear interest at 107% of the CDI and will mature in full on April 1, 2015. The funds raised will be distributed as follows : i) Approximately 60% (sixty percent) to reinforce the subsidiary's working capital; and ii) Approximately 40% (forty percent) for early redemption of the subsidiary's second public issue of simple subordinated debentures, issued on October 1, 2008, with a debit balance at March 31, 2009 of R$104,389. As approved in a Meeting of the Board of Directors held on April 1, 2010, the subsidiary CPFL Geração issued, in April 2010, 264 simple unsecured debentures, not convertible into shares, in a single series for public distribution, with restricted placement efforts and underwritten by the Company. The debentures, with a unit par value of R$1,000, amounting to a total of R$ 264,000, will bear interest at 107% of the CDI and will mature in full on April 1, 2015. The funds raised will be used to reinforce the subsidiary's working capital. Interest payments on the two debentures above will be half-yearly from October 1, 2010. 69 (Free Translation of the original in Portuguese) FEDERAL GOVERNMENT BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION – ITR Brazilian Corporation Law COMMERCIAL, INDUSTRIAL AND OTHER COMPANIES Date: March 31, 2010 07.01 – COMMENTS ON PERFORMANCE IN THE QUARTER Analysis of Results – CPFL Energia (parent company) Net income was R$ 390,199 in the quarter, a increase of 38.0% (R$107,496) compared to the same quarter of the previous year, due mainly to results of equity in subsidiaries, as shown below: 1st quarter 2010 1st quarter 2009 CPFL Paulista 146,906 85,279 CPFL Piratininga 88,018 66,010 RGE 51,299 48,339 CPFL Santa Cruz 5,654 5,746 CPFL Leste Paulista 2,153 1,929 CPFL Jaguari 2,455 1,421 CPFL Sul Paulista 2,642 2,746 CPFL Mococa 1,534 1,458 CPFL Geração 63,339 70,026 CPFL Brasil 62,107 46,532 CPFL Atende (27) (386) CPFL Planalto 2,578 1,752 CPFL Serviços (1,173) (786) CPFL Jaguariúna (58) (231) CPFL Jaguari Geração 1,328 1,309 70 (Free Translation of the original in Portuguese) FEDERAL GOVERNMENT BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION  ITR Brazilian Corporation Law COMMERCIAL, INDUSTRIAL AND OTHER COMPANIES Date: March 31, 2010 12.01  COMMENTS ON CONSOLIDATED PERFORMANCE IN THE QUARTER Analysis of Results  CPFL Energia Consolidated The comments on performance are expressed in thousands of Brazilian reais, unless otherwise indicated. Consolidated Information 1st quarter 2010 1st quarter 2009 Variation GROSS REVENUE 14.5% Electricity sales to final consumers (¹) 3,594,025 3,041,323 18.2% Electricity sales to wholesaler 211,091 284,545 -25.8% Other operating revenues (¹) 303,691 261,887 16.0% DEDUCTION FROM OPERATING REVENUE (1,323,743) (1,201,685) 10.2% NET OPERATING REVENUE 16.7% ENERGY COST 13.5% Electricity purchased for resale (1,324,515) (1,205,720) 9.9% Electricity network usage charges (312,587) (236,970) 31.9% OPERATING COST/EXPENSE 7.0% Personnel (146,850) (124,197) 18.2% Employee pension plan 21,799 (919) -2472.0% Material (16,894) (14,363) 17.6% Outsourced Services (97,592) (90,737) 7.6% Depreciation and Amortization (96,933) (96,294) 0.7% Amortization of intangible asset of concession (44,688) (46,724) -4.4% Other (75,517) (53,468) 41.2% OPERATING INCOME 33.8% FINANCIAL INCOME (EXPENSE) 20.7% Income 98,896 115,941 -14.7% Expense (174,891) (178,901) -2.2% INCOME BEFORE TAX 35.6% Social Contribution (59,539) (45,175) 31.8% Income Tax (163,135) (123,754) 31.8% INCOME BEFORE INTERESTS 37.9% Noncontrolling interest (2,419) (2,086) 0.0% NET INCOME FOR THE PERIOD 38.0% EBITDA 22.8% Net Income for the Period and EBITDA Reconciliation (²) NET INCOME FOR THE PERIOD Employee Pension Plan (21,799) 919 Depreciation and Amortization 141,621 143,018 Financial Income (Expense) 75,995 62,960 Social Contribution 59,539 45,175 Income Tax 163,135 123,754 EBITDA (¹) The reclassification of revenue from the Network Usage Charge - TUSD was not taken into account in presentation of theComments on Consolidated Performance (note 24) (²) Information not reviewed by the independent accountants 71 (Free Translation of the original in Portuguese) FEDERAL GOVERNMENT BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION  ITR Brazilian Corporation Law COMMERCIAL, INDUSTRIAL AND OTHER COMPANIES Date: March 31, 2010 Gross Operating Revenue The Gross Operating Revenue in the first quarter of 2010 was R$4,108,807, up 14.5% (R$ 521,052) on the same period of the previous year. The main factors that contributed to this change were: · An increase of 14.2% (R$ 437,332) in the electric energy supply billed, as a result of the increase of 6.1% in the amount of energy billed to final consumers and of 7.7% in the average tariffs charged, mainly due to the adjustment to the distributors' tariffs; · An increase of R$ 95,840 in the regulatory assets and liabilities, mainly due to the effects of recording the regulatory liability generated by repositioning of the distributors' tariff review in 2009 and the related amortization in 2010 (Note 3.b.1); · A decrease of 25.8% (R$ 73,454) in the energy supplied, mainly due to the reduction of 27.8 % in the average tariff charged. · An increase of R$ 41,804 in Other Operating Revenue, particularly due to the increase of R$ 59,925 in income from the Tariff for the Use of the Distribution System  TUSD for free customers, due to the revival of industrial activity and the effects of the tariff adjustment. Ø Quantity of Energy Sold An increase of 6.1% was recorded in the quantity of energy billed to final consumers in the first quarter of 2010. The residential, commercial and industrial classes, which account for 85.0% of the energy sold to end users in the quarter and have the highest average tariffs, registered growth of 4.7%, 7.1% and 9.0% respectively, compared with the same quarter of the previous year. The categories residential and commercial classes benefit from the accumulated effect of the expansion of total payroll and credit availability in recent years, which has resulted in increased purchases of household electrical goods and a dynamic retail trade. Additionally, higher temperatures than those of the previous year boosted consumption. The amount sold to the industrial class shows that this category is overcoming the negative effects of the international crisis that affected the industry in our concession area until mid-2009, and resuming its industrial operations. Ø Tariffs In the first quarter of 2010, the energy supply tariffs applied increased by an average of 7.7%, mainly due to the impacts of the tariff adjustments of the distribution subsidiaries: CPFL Paulista and RGE: 21.56% and 3.43%, respectively, from April 2009; CPFL Santa Cruz: 11.85%, CPFL Jaguari: 9.40%, CPFL Mococa: 5.59%, CPFL Leste Paulista: 10.61% and CPFL Sul Paulista: 10.23%, all from February 2009; and -2.53%, 3.67%, 3.24%, -8.47% and 4.94%, respectively, from February 2010; CPFL Piratininga: -2.12% from October 2009. Deductions from Operating Revenue 72 (Free Translation of the original in Portuguese) FEDERAL GOVERNMENT BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION  ITR Brazilian Corporation Law COMMERCIAL, INDUSTRIAL AND OTHER COMPANIES Date: March 31, 2010 Deductions from Operating Income in the first quarter of 2010 amounted to R$ 1,323,743, an increase of 10.2% (R$ 122,058) in relation to the same quarter of 2009, mainly as a result of the increase of 12.8% (R$ 119,170) on PIS, COFINS and ICMS, due to an increase in the supply billed. Cost of Electric energy Cost of Electric Energy in the quarter totaled R$ 1,637,102, an increase of 13.5% (R$ 194,412) in relation to the same period of the previous year: Ø Electric energy purchased for Resale The balance of electric energy purchased for resale was R$ 1,324,515, an increase of 9.9% (R$ 118,795), mainly due to the increase of 3.7% in the amount of energy bought in the quarter and the effects of tariff adjustments of generators. The reduction in the cost of electric energy purchased for resale caused by the purchase of energy from Itaipu (in dollars) and acquisitions in the CCEE were duly offset by the effects of deferral and amortization of the regulatory CVA and Overcontracting assets and liabilities. Ø Tariff for the Use of the Distribution System Increase of 31.9% (R$ 75,617) in the charges for use of the transmission and distribution system, mainly due to the reduction of the effects of deferral and amortization of CVA in relation to the inauguration of the thermal plants of generation in 2008. Operating Costs and Expense Operating costs and expenses in the quarter amounted to R$ 456,675, an increase of 7.0% (R$29,973) compared to the same period of the previous year, mainly due to: Ø Manageable Operating Expenses Comprising costs for Personnel, Pension, Material, Third-party Services and Others, these expenses totaled R$ 315,054 in the quarter, an increase of 11.1% (R$ 31,370), mainly as a result of: · Increase of 18.2% (R$ 22,653) in Personnel, due mainly to the increase in the number of employees, the effects of the Collective Agreement (average of 6.4%), an increase in the cost of SAT (Work-related accident insurance), terminations and reduction of capitalized expenses in the subsidiary RGE; · Private Pension Fund: recorded income of R$ 21,799 in the quarter and expense of R$919 in the first quarter of 2009, largely as a result of the nominal earnings expected on the plan assets, based on an Actuarial Report; · Increase of 8.9% (R$ 9,386) in Material and Outsourced Services; · Increase of 41.2% (R$ 22,049) in Other Expense, due to: (i) the increase in the expense for Allowance for Doubtful Accounts (R$ 14,882) compared with the first quarter of 2009, when the subsidiary RGE recorded a reversal of R$ 16,774 and (ii) by the increase in Legal, Court and Indemnity expense (R$ 4,059). 73 (Free Translation of the original in Portuguese) FEDERAL GOVERNMENT BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION  ITR Brazilian Corporation Law COMMERCIAL, INDUSTRIAL AND OTHER COMPANIES Date: March 31, 2010 Financial Income (Expense) The net Financial Income (Expense) in the quarter was an expense of R$ 75,995, compared with R$ 62,960 in the same period of 2009, an increase of 20.7% (R$ 13,035): Ø The financial income decreased R$17,045 (14.7%), mainly due to: · A reduction in interest on CVA and Parcel A (R$ 18,871) due to liquidation of the parcel A assets and recording of regulatory liabilities, mainly by the subsidiary CPFL Paulista, and by the drop in the SELIC rate; · A decrease in monetary and exchange restatement (R$ 10,208), largely due to the amount of R$ 18,226 recorded in the first quarter of 2009 in relation to the recovery of overdue credits by the subsidiary RGE; and · Partially offset by the increase in the yield on investments (R$ 7,032) and an increase in arrears charges (R$ 4,150). Ø The financial expense decreased R$4,010 (2.2%) mainly due to: · The reduction of R$ 17,686 in interest on debt charges due to the drop in the CDI; · An increase of R$ 5,629 in monetary restatement, exchange variations and derivatives expense, largely due to the subsidiary ENERCAN's loan from BID and BNDES basket of currency of R$ 2,937; · A rise of R$ 8,047 in Other Financial Expense, in particularin relation to the issuance of bank guarantee. Social Contribution and Income Tax Taxes on income in the first quarter of 2010 totaled R$ 222,674, an increase of 31.8% (R$53,745) in relation to the same quarter of 2009, mainly as a result of the increase in pre-tax income (35.6%). Net income and EBITDA As a result of the above factors, the net income for the quarter was R$390,199, 38.0% (R$107,496) higher than in the same period of 2009. The adjusted EBITDA (net income for the quarter, eliminating the effects of the private pension plan, depreciation, amortization, financial income (expense), equity accounting, social contribution and income tax) for the first quarter of 2010 was R$808,690, 22.8% (R$ 150,161) higher than the EBITDA for the same period of 2009. 74 (Free Translation of the original in Portuguese) FEDERAL GOVERNMENT BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION  ITR Brazilian Corporation Law COMMERCIAL, INDUSTRIAL AND OTHER COMPANIES Date: March 31, 2010 13.01 INVESTMENTS IN SUBSIDIARIES AND/OR ASSOCIATED COMPANIES 1 - ITEM 2 - NAME OF SUBSIDIARY/ASSOCIATED COMPANY 3 - CNPJ (Federal Tax ID) 4 - CLASSIFICATION 5 - EQUITY IN CAPITAL OF INVESTEE - % 6 - SHAREHOLDERS' EQUITY - % 7 - TYPE OF COMPANY 8 - NUMBER OF SHARES HELD IN CURRENT QUARTER (in units) 9 - NUMBER OF SHARES HELD IN PREVIOUS QUARTER (in units) 01 COMPANHIA PAULISTA DE FORÇA E LUZ - CPFL 33.050.196/0001-88 PUBLIC SUBSIDIARY COMMERCIAL, INDUSTRIAL AND OTHER 02 CPFL GERAÇÃO DE ENERGIA S/A 03.953.509/0001-47 PUBLIC SUBSIDIARY COMMERCIAL, INDUSTRIAL AND OTHER 03 CPFL COMERCIALIZAÇÃO BRASIL S/A 04.973.790/0001-42 PRIVATE SUBSIDIARY COMMERCIAL, INDUSTRIAL AND OTHER 04 COMPANHIA PIRATININGA DE FORÇA E LUZ 04.172.213/0001-51 PUBLIC SUBSIDIARY COMMERCIAL, INDUSTRIAL AND OTHER 05 RIO GRANDE ENERGIA S/A 02.016.439/0001-38 PUBLIC SUBSIDIARY COMMERCIAL, INDUSTRIAL AND OTHER 75 (Free Translation of the original in Portuguese) FEDERAL GOVERNMENT BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION  ITR Brazilian Corporation Law COMMERCIAL, INDUSTRIAL AND OTHER COMPANIES Date: March 31, 2010 14.01 CHARACTERISTICS OF PUBLIC OR PRIVATE ISSUE OF DEBENTURES 1 - ITEM 01 2 - ISSUE ORDER NUMBER 3 3 - REGISTRATION NUMBER WITH CVM CVM/SRE/DEB/2007/042 4 - DATE OF REGISTRATION WITH CVM 10/25/2007 5 - ISSUED SERIES UN 6 - TYPE SIMPLE 7 - NATURE PUBLIC 8 - ISSUE DATE 09/03/2007 9 - DUE DATE 09/03/2014 10 - TYPE OF DEBENTURE NO PREFERENCE 11 - REMUNERATION CONDITIONS PREVAILING CDI + 0.45% 12 - PREMIUM/DISCOUNT 13 - NOMINAL VALUE (Reais) 14 - ISSUED AMOUNT (Thousands of Reais) 15 - NUMBER OF DEBENTURES ISSUED (UNIT) 16 - OUTSTANDING DEBENTURES (UNIT) 17 - TREASURY DEBENTURES (UNIT) 0 18 - REDEEMED DEBENTURES (UNIT) 0 19 - CONVERTED DEBENTURES (UNIT) 0 20 - DEBENTURES TO BE PLACED (UNIT) 0 21 - DATE OF THE LAST RENEGOTIATION 22 - DATE OF NEXT EVENT 09/03/2012 76 (Free Translation of the original in Portuguese) FEDERAL GOVERNMENT BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION  ITR Brazilian Corporation Law COMMERCIAL, INDUSTRIAL AND OTHER COMPANIES Date: March 31, 2010 19.01  CAPITAL EXPENDITURE (Not reviewed by independent auditors) Our principal capital expenditure in recent years has been on maintaining and upgrading our distribution network and generation projects. The following table sets forth our capital expenditure for the three month-period ended March 31, 2010, as well as the three years ended December 31, 2009, 2008 and 2007. In million of R$ Year ended December 31, 1st quarter Distribution CPFL Paulista 93 344 279 291 CPFL Piratininga 35 132 123 144 RGE 41 215 226 221 CPFL Santa Cruz 5 20 18 11 Other 5 34 19 9 Generation Commercialization 2 10 8 9 Other - 2 3 2 Total We plan to effect capital expenditure totaling approximately R$1,724 million in 2010 and approximately R$ 1,454 million in 2011. Of the total budgeted capital expenditure over this period, R$2,018 million is for distribution and R$ 1,160 million is for generation. 77 (Free Translation of the original in Portuguese) FEDERAL GOVERNMENT BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION  ITR Brazilian Corporation Law COMMERCIAL, INDUSTRIAL AND OTHER COMPANIES Date: March 31, 2010 20.01  OTHER IMPORTANT INFORMATION ON THE COMPANY Shareholders of CPFL Energia S/A holding more than 5% of the shares of the same type and class , as of March 31, 2010: Shareholders Common shares Interest - % VBC Energia S.A. 122,948,720 25.62 BB Carteira Livre I FIA 149,233,727 31.10 Bonaire Participações S.A. 60,713,511 12.65 BNDES Participações S.A. 40,526,739 8.44 Board of Directors 112 - Executive officers 14,759 - Other shareholders 106,473,370 22.19 Total Quantity and characteristic of securities held by the Controlling Shareholders, Executive Officers, Board of Directors, Fiscal Council and Free Float, as of March 31, 2010 and 2009 : March 31, 2010 March 31, 2009 Common shares Interest - % Common shares Interest - % Shareholders Controlling shareholders 333,314,879 69.45 333,314,881 69.45 Administrator Executive officers 14,759 - 31,152 0.01 Board of Directors 112 - 3,110 - Fiscal Council Members - Other shareholders 146,581,188 30.54 146,561,795 30.54 Total Outstanding shares 78 (Free Translation of the original in Portuguese) FEDERAL GOVERNMENT BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION  ITR Brazilian Corporation Law COMMERCIAL, INDUSTRIAL AND OTHER COMPANIES Date: March 31, 2010 Shareholders of VBC Energia S/A holding more than 5% of the shares of the same type and class , up to the individuals level, as of March 31, 2010. Shareholders Common Shares % Preferred Shares % TOTAL % (a) Atila Holdings S.A. (b) Camargo Corrêa Energia S.A. (c) Camargo Corrêa S.A. Other Shareholders - - Total 100.00% (a) Átila Holdings S/A Shareholders Common Shares % (d) Construções e Comércio Camargo Corrêa S.A. Camargo Corrêa S.A. Total (b) Camargo Corrêa Energia S.A. Shareholders Common Shares % Preferred Shares % TOTAL % (e) Camargo Corrêa Investimento em Infra-Estrutura S.A. Other Shareholders - - 6 - 6 - Total (c) Camargo Corrêa S.A. Shareholders Common Shares % Preferred Shares % TOTAL % (f) Participações Morro Vermelho S.A. Other Shareholders 5 1 - 6 - Total (d) Construções e Comércio Camargo Corrêa S.A. Shareholders Common Shares % Preferred Shares % TOTAL % (c) Camargo Corrêa S.A. Other Shareholders 5 - 8 13 Total 79 (Free Translation of the original in Portuguese) FEDERAL GOVERNMENT BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION  ITR Brazilian Corporation Law COMMERCIAL, INDUSTRIAL AND OTHER COMPANIES Date: March 31, 2010 (e) Camargo Corrêa Investimento em Infra- Estrutura S.A. Shareholders Common Shares % (c) Camargo Corrêa S.A. Other Shareholders 6 Total (f) Participações Morro Vermelho S.A. Shareholders Common Shares % Preferred Shares % TOTAL % (g) RCABON Empreendimentos e Participações S.A - - (h) RCNON Empreendimentos e Participações S.A - - (i) RCPODON Empreendimentos e Participações S.A - - (j) RCABPN Empreendimentos e Participações S.A - - (k) RCNPN Empreendimentos e Participações S.A - - (l) RCPODPN Empreendimentos e Participações S.A - - (m) RRRPN Empreendimentos e Participações S.A - - Other Shareholders 6 - - - 6 - Total 6,750,000 (g) RCABON Empreendimentos e Participações S.A Shareholders Common Shares % Preferred Shares % TOTAL % Rosana Camargo Arruda Botelho - Other Shareholders - - Total (h) RCNON Empreendimentos e Participações S.A Shareholders Common Shares % Preferred Shares % TOTAL % Renata Camargo Nascimento - - Other Shareholders - - Total (i) RCPODON Empreendimentos e Participações S.A Shareholders Common Shares % Preferred Shares % TOTAL % Regina Camargo Pires Oliveira Dias - Other Shareholders - - Total (j) RCABPN Empreendimentos e Participações S.A Shareholders Common Shares % Rosana Camargo Arruda Botelho Other Shareholders Total (k) RCNPN Empreendimentos e Participações S.A Shareholders Common Shares % Renata Camargo Nascimento Other Shareholders Total 80 (Free Translation of the original in Portuguese) FEDERAL GOVERNMENT BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION  ITR Brazilian Corporation Law COMMERCIAL, INDUSTRIAL AND OTHER COMPANIES Date: March 31, 2010 (l) RCPODPN Empreendimentos e Participações S.A Shareholders Common Shares % Regina Camargo Pires Oliveira Dias Other Shareholders Total (m) RRRPN Empreendimentos e Participações S.A Shareholders Common Shares % Rosana Camargo Arruda Botelho Renata Camargo Nascimento Regina Camargo Pires Oliveira Dias Total 81 (Free Translation of the original in Portuguese) FEDERAL GOVERNMENT BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION  ITR Brazilian Corporation Law COMMERCIAL, INDUSTRIAL AND OTHER COMPANIES Date: March 31, 2010 Shareholders composition of Fundo Mútuo de Investimentos em Ações - BB Carteira Livre I holding more than 5% of the shares of the same type and class , up to the individuals level, as of March 31, 2010. Fundo Mútuo de Investimentos em Ações - BB Carteira Livre I Shareholders Quotes % Caixa de Previdência dos Funcionários do Banco do Brasil - PREVI Total Shareholders of Bonaire Participações S.A. holding more than 5% of the shares of the same type and class , up to the individual level, as of March 31, 2010. Shareholders Common Shares % (a) Energia São Paulo Fundo de Investimento em Participações Other Shareholders 6 - Total (a) Energia São Paulo Fundo de Investimento em Participações Shareholders Quotes % (b) Fundo de Investimento em Cotas de Fundos de Investimento em Participações 114 44.39 Fundação Petrobrás de Seguridade Social - Petros 22.78 Fundação Sabesp de Seguridade Social  Sabesprev 0.61 Fundação Sistel de Seguridade Social 32.22 Total 82 (Free Translation of the original in Portuguese) FEDERAL GOVERNMENT BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION  ITR Brazilian Corporation Law COMMERCIAL, INDUSTRIAL AND OTHER COMPANIES Date: March 31, 2010 (b) Fundo de Investimento em Cotas de Fundos de Investimento em Participações 114 Shareholders Common Shares % Fundação CESP Total Shareholders of BNDES Participações S.A. holding more than 5% of the shares of the same type and class , up to the individuals level, as of March 31, 2010. Shareholders Common Shares % Banco Nacional de Desenv. Econômico e Social ( * ) 1 Total 1 ( * ) State agency  Brazilian Federal. The quantity of shares are expressed in units. Commitment to arbitrage The Company is committed to arbitration in the Market Arbitration Chamber, in accordance with the Arbitration Clause in Article 44 of the Companys By-Laws. 83 (Free Translation of the original in Portuguese) FEDERAL GOVERNMENT BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION  ITR Brazilian Corporation Law COMMERCIAL, INDUSTRIAL AND OTHER COMPANIES Date: March 31, 2010 Quarterly Social Report / 2010 / 2009 * Company: CPFL ENERGIA S.A. 1 - Basis for Calculation 1st quarter 2010 Value (R$ 000) 1st quarter 2009 Value (R$ 000) Net Revenues (NR) 2,785,064 2,386,070 Operating Result (OR) 615,292 453,718 Gross Payroll (GP) 126,881 112,656 2 - Internal Social Indicators Value (000) % of GP % of NR Value (000) % of GP % of NR Food 10,180 8.02% 0.37% 9,551 8.48% 0.40% Mandatory payroll taxes 34,622 27.29% 1.24% 29,490 26.18% 1.24% Private pension plan 6,278 4.95% 0.23% 6,461 5.74% 0.27% Health 7,422 5.85% 0.27% 6,166 5.47% 0.26% Occupational safety and health 428 0.34% 0.02% 336 0.30% 0.01% Education 433 0.34% 0.02% 427 0.38% 0.02% Culture 0 0.00% 0.00% 0 0.00% 0.00% Trainning and professional development 1,919 1.51% 0.07% 583 0.52% 0.02% Day-care / allowance 280 0.22% 0.01% 277 0.25% 0.01% Profit / income sharing 10,679 8.42% 0.38% 7,794 6.92% 0.33% Others 1,651 1.30% 0.06% 898 0.80% 0.04% Total - internal social indicators 58.24% 2.65% 55.02% 2.60% 3 - External Social Indicators Value (000) % of OR % of NR Value (000) % of OR % of NR Education 53 0.01% 0.00% 407 0.09% 0.02% Culture 3,038 0.49% 0.11% 1,578 0.35% 0.07% Health and sanitation 62 0.01% 0.00% 36 0.01% 0.00% Sport 0 0.00% 0.00% 10 0.00% 0.00% War on hunger and malnutrition 0 0.00% 0.00% 0 0.00% 0.00% Others 147 0.02% 0.01% 273 0.06% 0.01% Total contributions to society 0.54% 0.12% 0.51% 0.10% Taxes (excluding payroll taxes) 1,347,622 219.02% 48.39% 1,171,558 258.21% 49.10% Total - external social indicators 219.56% 48.51% 258.72% 49.20% 4 - Environmental Indicators Value (000) % of OR % of NR Value (000) % of OR % of NR Investments relalated to company production / operation 24,157 3.93% 0.87% 20,524 4.52% 0.86% Investments in external programs and/or projects 11,168 1.82% 0.40% 13,602 3.00% 0.57% Total environmental investments 5.75% 1.27% 7.52% 1.43% Regarding the establishment of "annual targets" to minimize residues, the consumption in production / operation and ( ) do not have targets( ) fulfill from 51 to 75% ( ) do not have targets ( ) fulfill from 51 to 75% increase efficiency in the use of natural resources, the ( ) fulfill from 0 to 50% (X) fulfill from 76 to 100% ( ) fulfill from 0 to 50%(X) fulfill from 76 to 100% company: 5 - Staff Indicators 1st quarter 2010 1st quarter 2009 Nº of employees at the end of period 7,376 7,206 Nº of employees hired during the period 293 165 Nº of outsourced employees Not available 6,260 Nº of interns 212 199 Nº of employees above 45 years age 2,074 1,737 Nº of women working at the company 1,479 1,266 % of management position occupied by women 10.21% 12.04% Nº of Afro-Brazilian employees working at the company 754 681 % of management position occupied by Afro-Brazilian employees 1.32% 1.98% Nº of employees with disabilities 289 291 6 - Relevant information regarding the exercise of corporate citizenship 1st quarter 2010 1st quarter 2009 Ratio of the highest to the lowest compensation at company 74,49 71,48 Total number of work-related accidents 5 5 Social and environmental projects developed by the company were decided upon by: ( ) directors (X) directors and managers ( ) all employees ( ) directors (X) directors and managers ( ) all employees Health and safety standards at the workplace were decided upon by: ( ) directors and managers ( ) all employees (X) all + Cipa ( ) directors and managers ( ) all employees (X) all + Cipa Regarding the liberty to join a union, the right to a collective negotiation and the internal representation of the employees, the company: ( ) does not get involved ( ) follows the OIT rules (X) motivates and follows OIT ( ) does not get involved ( ) follows the OIT rules (X) motivates and follows OIT The private pension plan contemplates: ( ) directors ( ) directors and managers (X) all employees ( ) directors ( ) directors and managers (X) all employees The profit / income sharing contemplates: ( ) directors ( ) directors and managers (X) all employees ( ) directors ( ) directors and managers (X) all employees In the selection of suppliers, the same ethical standards and social / environmental responsibilities adopted by the company: ( ) are not considered (X) are suggested ( ) are required ( ) are not considered (X) are suggested ( ) are required Regarding the participation of employees in voluntary workprograms, the company: ( ) does not get involved ( ) supports (X) organizes and motivates ( ) does not get involved ( ) supports (X) organizes and motivates Total number of customer complaints and criticisms: in the company in Procon in the Courts in the company in Procon in the Courts % of complaints and criticisms attended to or resolved: in the company 100% in Procon 100% in the Courts 39.80% in the company 100% in Procon 100% in the Courts 50.45% Total value-added to distribute (R$ 000): 1st quarter 2010: 1st quarter 2009: 66% government 6% employees 66% government 7% employees 0% shareholders 9% third parties 0% shareholders 11% third parties Value-Added Distribution (VAD): 19% retained 16% retained 7 - Other Information In the financial items were utilized the percentage of stock paticipation. For the other information, as number of employees and legal lawsuits, the informations were available in full numbers. Responsible: Antônio Carlos Bassalo, phone: 55-19-3756-8018, bassalo@cpfl.com.br (*) Information not reviewed by the independent auditors 84 (Free Translation of the original in Portuguese) FEDERAL GOVERNMENT BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION  ITR Brazilian Corporation Law COMMERCIAL, INDUSTRIAL AND OTHER COMPANIES Date: March 31, 2010 Added Value Statements for the periods ended March 31, 2010 and 2009 (in thousands of Brazilian Reais) Parent Company Consolidated 1st quarter 1st quarter 1st quarter 1st quarter 1 - Revenues 0 29 1.1 - Operating revenues - 1 4,108,807 3,587,756 1.2 - Revenues related to the construction of own assets - 28 319,512 206,318 1.3 - Allowance for doubtful accounts - - (11,773) 3,109 1.4 - Provision for losses on the realization of regulatory assets - - (2,527) (97) 2- ( - ) Inputs 2.1 - Electricity Purchased for Resale - - (1,811,630) (1,594,514) 2.2 - Material (15) (8) (166,808) (95,766) 2.3 - Outsourced Services (2,802) (1,841) (223,669) (182,881) 2.4 - Other (1,056) (1,285) (81,450) (73,488) 2.5 - Cost of Service Rendered - - (1,053) (1,185) 3- Gross Added Value (1 + 2) 4- Retentions 4.1 - Depreciation and Amortization (30) (30) (103,521) (102,070) 4.2 - Amortization of intangible assets (35,362) (37,187) (44,688) (46,724) 5- Net Added Value Generated (3 + 4) 6- Added Value Received in Transfer 6.1 - Financial Income 12,624 8,230 100,399 118,950 6.2 - Equity in Subsidiaries 428,755 331,144 - - 6.3 - Non-Controlling Shareholder's Equity - - (2,419) (2,086) 7- Added Value to be Distributed (5 + 6) 8- Distribution of Added Value 8.1 - Personnel and Charges 732 547 117,285 121,348 8.1.1 - Direct Remuneration 683 463 89,509 79,932 8.1.2 - Benefits 19 16 20,733 33,550 8.1.3 - Government severance indemnity fund for employees - F.G.T.S. 30 68 7,043 7,866 8.2 - Taxes, Fees and Contributions 5 (65) 1,376,377 1,220,793 8.2.1 - Federal 5 (65) 690,446 604,189 8.2.2 - State - - 680,908 611,902 8.2.3 - Municipal - - 5,023 4,702 8.3 - Interest and Rentals 11,178 15,867 195,319 192,478 8.3.1 - Interest 11,154 15,828 192,348 189,397 8.3.2 - Rental 24 39 2,971 3,081 8.4 - Interest on capital 390,199 282,703 390,199 282,703 8.4.1 - Retained profits 390,199 282,703 390,199 282,703 85 (Free Translation of the original in Portuguese) FEDERAL GOVERNMENT BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION  ITR Brazilian Corporation Law COMMERCIAL, INDUSTRIAL AND OTHER COMPANIES Date: March 31, 2010 21.01  REPORT ON SPECIAL REVIEW-UNQUALIFIED (Convenience Translation into English from the Original Previously Issued in Portuguese) Independent auditors review report To The Shareholders and Management of CPFL Energia S.A. São Paulo - SP 1. We have reviewed the accompanying quarterly financial information of CPFL Energia S.A. (The Company) and consolidated quarterly financial information of these Company and its subsidiaries as of March 31, 2010, comprising the balance sheets, the statements of income, shareholders equity, cash flows and added value, the footnotes and performance report, prepared under the responsibility of the Companys Management. 2. The quarterly financial information of the jointly-owned indirect subsidiary Chapecoense Geração S.A. as of March 31, 2010 were reviewed by other independent auditors, who issued an unqualified special review report on April 19, 2010. CPFL Energia S.A. values its indirect interest in Chapecoense Geração S.A. by the equity method of accounting and consolidates this investment by the proportional consolidation method. As of March 31, 2010, the balance of this investment is R$275,445 thousand, and the equity in income of this investment in the net income for this three-month period is a loss of R$ 9 thousand. The quarterly financial information of this indirect investee included in the consolidated quarterly financial information presents proportional assets of R$1,252,871 thousand as of March 31, 2010. Our report, in relation to the amounts generated by this indirect investment is based exclusively on the report of the review conducted by the independent auditors of Chapecoense Geração S.A. 3. Our review was conducted in accordance with specific standards established by the IBRACON - Brazilian Institute of Independent Auditors and the Federal Accounting Council (CFC), which consisted mainly of (a) inquiries of and discussions with persons responsible for the accounting, financial and operating areas of the Company and its subsidiaries about the main criteria adopted in preparing the quarterly financial information, and (b) review of the information and subsequent events that have or may have material effects on the financial position and operations of the Company and its subsidiaries. 4. Based on our special review and the review report issued by other independent auditors, we are not aware of any material modifications that should be made to the quarterly financial information mentioned in the first paragraph, for it to be in conformity with accounting practices adopted in Brazil and regulations issued by the Brazilian Securities Commission - CVM, applicable to the preparation of quarterly financial information. 86 (Free Translation of the original in Portuguese) FEDERAL GOVERNMENT BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION  ITR Brazilian Corporation Law COMMERCIAL, INDUSTRIAL AND OTHER COMPANIES Date: March 31, 2010 5. The balance sheet of the jointly-owned indirect subsidiary BAESA - Energética Barra Grande S.A. as of December 31, 2009, presented for comparative purposes, were examined by other independent auditors, who issued an unqualified auditors report, dated January 22, 2010. The statements of income, cash flows and shareholders equity of this indirect subisiary, for the three-month period ended March 31, 2009, were reviewed by other independent auditors who issued an unqualified special review report thereon, dated April 24, 2009. 6. The balance sheet of the jointly-owned indirect subsidiary Campos Novos Energia S.A. as of December 31, 2009, presented for comparative purposes, were examined by other independent auditors, who issued an unqualified auditors report, dated January 22, 2010. The statements of income, cash flows and shareholders equity of this indirect subisiary, for the three-month period ended March 31, 2009, were reviewed by other independent auditors who issued an unqualified special review report thereon, dated April 24, 2009. 7. As mentioned in footnote n° 3 (c.5) to the quarterly financial information, as result of the 2009 tariff review established on the concession agreement, the Brazilian Electricity Agency - ANEEL ratified, on a temporary basis, the financial components of the power overcontracted of its direct subsidiaries Companhia Piratininga de Força e Luz and Companhia Paulista de Força e Luz. The possible effects resulting from this final review, if any, will be recorded in the Companys equity and financial position in subsequent periods. 8. As mentioned in footnote n° 2, during 2009, were approved by CVM, several pronouncements, interpretations and technical guidance issued by the Committee for Accounting Pronouncements (CPC) in effect for 2010, which changed the accounting practices adopted in Brazil. As authorized by the CVM Resolution 603/09, Companys Management opted to present its Quarterly Financial Information (ITR) using the accounting practices adopted in Brazil up to December 31, 2009, i.e. did not apply these regulatory rules in effect for 2010. As required by the aforementioned CVM Resolution 603/09, the Company disclosed this fact in footnote n° 2 to the ITR, the description of the main changes that may have an impact on the financial statements of the year end and the clarifications for the reasons that preclude the presentation of an estimate of their possible effects on equity and on the result, as required by the Resolution. Campinas, April 30, 2010 KPMG Auditores Independentes CRC 2SP014428/O-6 Jarib Brisola Duarte Fogaça Contador CRC 1SP125991/O-0 87 (Free Translation of the original in Portuguese) FEDERAL GOVERNMENT BRAZILIAN SECURITIES COMMISSION (CVM) STANDARD FINANCIAL STATEMENTS  DFP Brazilian Corporation Law COMMERCIAL, INDUSTRIAL AND OTHER COMPANIES Date: March 31, 2010 22.01 COMMENTS ON PERFORMANCE OF SUBSIDIARIES Subsidiary: COMPANHIA PAULISTA DE FORÇA E LUZ - CPFL The subsidiary Companhia Paulista de Força e Luz - CPFL is a public company and its Comments on the performance in this quarter are attached to the Interim Financial Statements as of March 31, 2010, filed with the CVM (Brazilian Securities Commission). 88 (Free Translation of the original in Portuguese) FEDERAL GOVERNMENT BRAZILIAN SECURITIES COMMISSION (CVM) STANDARD FINANCIAL STATEMENTS  DFP Brazilian Corporation Law COMMERCIAL, INDUSTRIAL AND OTHER COMPANIES Date: March 31, 2010 22.01 COMMENTS ON PERFORMANCE OF SUBSIDIARIES Subsidiary: CPFL GERAÇÃO DE ENERGIA S.A. The subsidiary CPFL Geração de Energia S.A. is a public company and its Comments on the performance in this quarter (the Company and Consolidated) are attached to the Interim Financial Statements as of March 31, 2010, filed with the CVM (Brazilian Securities Commission). 89 (Free Translation of the original in Portuguese) FEDERAL GOVERNMENT BRAZILIAN SECURITIES COMMISSION (CVM) STANDARD FINANCIAL STATEMENTS  DFP Brazilian Corporation Law COMMERCIAL, INDUSTRIAL AND OTHER COMPANIES Date: March 31, 2010 01.01 - IDENTIFICATION 1 - CVM CODE 2 - COMPANY NAME 3 - CNPJ (Federal Tax ID) 01866-0 CPFL ENERGIA S.A. 02.429.144/0001-93 SUBSIDIARY / ASSOCIATED COMPANY NAME CPFL COMERCIALIZAÇÃO BRASIL S/A 22.01  STATEMENT INCOME OF SUBSIDIARY (in thousands of Brazilian reais  R$) 1  Code 2  Description 3 - 01/01/2010 to 03/31/2010 4 - 01/01/2010 to 03/31/2010 5 - 01/01/2009 to 03/31/2009 6 - 01/01/2009 to 03/31/2009 Operating revenues Deductions from operating revenues ICMS PIS COFINS ISS Net operating revenues Cost of sales and/or services Electric energy purchased for resale Electric energy network usage charges Material Outsourced services Gross operating income Operating expenses/income Sales and Marketing General and administrative Financial Financial income Financial expenses 90 (Free Translation of the original in Portuguese) FEDERAL GOVERNMENT BRAZILIAN SECURITIES COMMISSION (CVM) STANDARD FINANCIAL STATEMENTS  DFP Brazilian Corporation Law COMMERCIAL, INDUSTRIAL AND OTHER COMPANIES Date: March 31, 2010 Other operating income 0 0 0 0 Other operating expense 0 0 0 0 Equity in subsidiaries 0 0 0 0 Income from operations Nonoperating income (expense) 0 0 0 0 Income 0 0 0 0 Expenses 0 0 0 0 Income before taxes on income and noncontrolling interest Income tax and social contribution Social contribution Income tax Deferred income tax and social contribution Social contribution 82 82 Income tax Statutory profit sharing/contributions 0 0 0 0 Profit sharing 0 0 0 0 Contributions 0 0 0 0 Reversal of interest on shareholders equity 0 0 0 0 Net income (loss) for the period SHARES OUTSTANDING EX-TREASURY STOCK (in units) EARNINGS PER SHARE (Reais) LOSS PER SHARE (Reais) 91 (Free Translation of the original in Portuguese) FEDERAL GOVERNMENT BRAZILIAN SECURITIES COMMISSION (CVM) STANDARD FINANCIAL STATEMENTS  DFP Brazilian Corporation Law COMMERCIAL, INDUSTRIAL AND OTHER COMPANIES Date: March 31, 2010 22.01 COMMENTS ON PERFORMANCE OF SUBSIDIARIES Subsidiary: CPFL COMERCIALIZAÇÃO BRASIL S.A. Net Operating Revenue Net Operating Revenue for the first quarter of 2010, which includes the operations of the subsidiaries CLION, Sul Geradora and Cone Sul, was R$ 342,886, a decrease of R$ 6,570 (1. 9%) in relation to the same quarter of 2009. This decrease is basically explained by: i) the decrease of 6.2% in the volume of energy sales (R$ 23,354); ii) the decrease of R$6,536 in services income; and iii) recording in the first quarter of 2010 of additional income of R$ 21,486 in relation to compensation for cancellation of energy contracts. Net Income and EBITDA Net income of R$ 62,107 was recorded in the first quarter of 2010, an increase of R$ 15,575 (33.5%), compared with the same quarter of 2009. EBITDA (net income before Financial Income (Expense), income tax and social contribution, depreciation and amortization) for the first quarter of 2010 was R$ 93,261, 51.1% higher than the R$ 61, 713 recorded in the same quarter of 2009 (information not reviewed by the Independent Auditors). 92 (Free Translation of the original in Portuguese) FEDERAL GOVERNMENT BRAZILIAN SECURITIES COMMISSION (CVM) STANDARD FINANCIAL STATEMENTS  DFP Brazilian Corporation Law COMMERCIAL, INDUSTRIAL AND OTHER COMPANIES Date: March 31, 2010 22.01 COMMENTS ON PERFORMANCE OF SUBSIDIARIES Subsidiary: CPFL PIRATININGA DE FORÇA E LUZ The subsidiary CPFL Piratininga de Força e Luz is a public company and its Comments on the performance in this quarter are attached to the Interim Financial Statements as of March 31, 2010, filed with the CVM (Brazilian Securities Commission). 93 (Free Translation of the original in Portuguese) FEDERAL GOVERNMENT BRAZILIAN SECURITIES COMMISSION (CVM) STANDARD FINANCIAL STATEMENTS  DFP Brazilian Corporation Law COMMERCIAL, INDUSTRIAL AND OTHER COMPANIES Date: March 31, 2010 22.01 COMMENTS ON PERFORMANCE OF SUBSIDIARIES Subsidiary: RIO GRANDE ENERGIA S.A. The subsidiary Rio Grande Energia S.A. is a public company and its Comments on the performance in this quarter are attached to the Interim Financial Statements as of March 31, 2010, filed with the CVM (Brazilian Securities Commission). 94 (Free Translation of the original in Portuguese) FEDERAL GOVERNMENT BRAZILIAN SECURITIES COMMISSION (CVM) STANDARD FINANCIAL STATEMENTS  DFP Brazilian Corporation Law COMMERCIAL, INDUSTRIAL AND OTHER COMPANIES Date: March 31, 2010 SUMMARY Group Table Description Page 01 01 IDENTIFICATION 1 01 02 HEAD OFFICE 1 01 03 INVESTOR RELATIONS OFFICER (Company Mailing Address) 1 01 04 ITR REFERENCE 1 01 05 CAPITAL STOCK 2 01 06 COMPANY PROFILE 2 01 07 COMPANIES NOT INCLUDED IN THE CONSOLIDATED FINANCIAL STATEMENTS 2 01 08 CASH DIVIDENDS 2 01 09 SUBSCRIBED CAPITAL AND CHANGES IN THE CURRENT YEAR 3 01 10 INVESTOR RELATIONS OFFICER 3 02 01 BALANCE SHEET  ASSETS 4 02 02 BALANCE SHEET - LIABILITIES 5 03 01 INCOME STATEMENT 7 04 01 STATEMENTS OF CASH FLOW 9 05 01 STATEMENT OF CHANGES IN SHAREHOLDERS EQUITY FROM JANUARY 01, 2, 2010 11 05 02 STATEMENT OF CHANGES IN SHAREHOLDERS EQUITY FROM JANUARY 01, 2, 2010 13 08 01 CONSOLIDATED BALANCE SHEET - ASSETS 15 08 02 CONSOLIDATED BALANCE SHEET - LIABILITIES 16 09 01 CONSOLIDATED INCOME STATEMENT 18 10 01 CONSOLIDATED STATEMENTS OF CASH FLOW 21 11 01 CONSOLIDATED STATEMENT OF CHANGES IN SHAREHOLDERS EQUITY FROM JANUARY 01, 2, 2010 23 11 02 CONSOLIDATED STATEMENT OF CHANGES IN SHAREHOLDERS EQUITY FROM JANUARY 01, 2, 2010 24 06 01 NOTES TO THE INTERIM FINANCE STATEMENTS 25 07 01 COMMENTS ON PERFORMANCE IN THE QUARTER 70 12 01 COMMENTS ON CONSOLIDATED PERFORMANCE OF THE QUARTER 71 13 01 INVESTMENTS IN SUBSIDIARIES AND/OR ASSOCIATED COMPANIES 75 14 01 CHARACTERISTICS OF PUBLIC OR PRIVATE ISSUE OF DEBENTURES 76 19 01 CAPITAL EXPENDITURES 77 20 01 OTHER IMPORTANT INFORMATION ON THE COMPANY 78 21 01 REPORT ON SPECIAL REVIEW-UNQUALIFIED 86 22 01 COMMENTS ON PERFORMANCE OF SUBSIDIARIES 88 COMPANHIA PAULISTA DE FORÇA E LUZ  CPFL 22 01 COMMENTS ON PERFORMANCE OF SUBSIDIARIES 89 CPFL GERAÇÃO DE ENERGIA S.A. 95 (Free Translation of the original in Portuguese) FEDERAL GOVERNMENT BRAZILIAN SECURITIES COMMISSION (CVM) STANDARD FINANCIAL STATEMENTS – DFP Brazilian Corporation Law COMMERCIAL, INDUSTRIAL AND OTHER COMPANIES Date: March 31, 2010 22 01 INCOME STATEMENT OF SUBSIDIARIES 90 22 01 COMMENTS ON PERFORMANCE OF SUBSIDIARIES 92 CPFL COMERCIALIZAÇÃO BRASIL S.A. 22 01 COMMENTS ON PERFORMANCE OF SUBSIDIARIES 93 COMPANHIA PIRATININGA DE FORÇA E LUZ 22 01 COMMENTS ON PERFORMANCE OF SUBSIDIARIES 94 RIO GRANDE ENERGIA S.A. 96 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date: May 11, 2010 CPFL ENERGIA S.A. By: /
